Exhibit 10.1


Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would likely cause competitive harm to the Company if publicly
disclosed. Information that was omitted has been noted in this document with a
placeholder identified by the mark "[***]".






LICENSE AND COMMERCIALIZATION AGREEMENT
This License and Commercialization Agreement (“Agreement”), effective as of July
23, 2020 (the “Effective Date”), is entered into by and between AMAG
Pharmaceuticals Inc., a Delaware corporation (“AMAG Parent”) and Perosphere
Pharmaceuticals Inc., a Delaware corporation (“AMAG Subsidiary” and, together
with AMAG Parent, collectively “AMAG”), each with a place of business at 1100
Winter Street, Waltham, MA 02451 USA, and Norgine B.V. (“Norgine”), a Dutch
corporation with a place of business at Antonio Vivaldistraat 150, 1083 HP
Amsterdam, The Netherlands. AMAG and Norgine may be referred to herein
individually as a “Party” or collectively as the “Parties.”
Recitals:
A.    AMAG is developing and intends to manufacture, market and distribute the
novel pharmaceutical agent, Ciraparantag, for reversal of certain
anticoagulants;
B.    Norgine is a specialty pharmaceutical company engaged in the development
and commercialization of pharmaceutical products; and
C.    Norgine and AMAG desire to enter into an arrangement for the development
of the Product and, if approved for commercialization, the commercialization of
the Product in the Norgine Territory (defined below), all upon the terms and
conditions set forth in this Agreement.
In consideration of the foregoing premises and the mutual covenants herein
contained, the Parties hereby agree as follows:
Agreement:
1.    Definitions
Unless specifically set forth to the contrary herein, the following capitalized
terms, whether used in the singular or plural, shall have the respective
meanings set forth below:
1.1    “1974 Convention” has the meaning set forth in Section 15.5.
1.2    “Affiliate” means with respect to any Party, any person or entity
controlling, controlled by or under common control with such Party. For purposes
of this Section 1.2, “control” means (a) in the case of a corporate entity,
direct or indirect ownership of at least fifty percent (50%) or more of the
stock or shares having the right to vote for the election of directors of such
corporate entity and (b) in the case of an entity that is not a corporate
entity, the possession, directly or indirectly, of the power to direct, or cause
the direction of, the management or policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.
1.3    “Agreement” has the meaning set forth in the preamble.
ACTIVE/105730326.3





--------------------------------------------------------------------------------



1.4    “Alliance Manager” has the meaning set forth in Section 2.5.
1.5    “AMAG” has the meaning set forth in the preamble.
1.6    “AMAG Agreements” has the meaning set forth in Section 10.1(e).
1.7    “AMAG Indemnitee(s)” has the meaning set forth in Section 11.1.
1.8    “AMAG Licensed Know-How” means the Know-How that is Controlled by AMAG or
any of its Affiliates as of the Effective Date or at any time during the Term,
that is: (a) related to the Product and (b) necessary or useful for Norgine to
exercise the rights licensed to it pursuant to this Agreement or to perform its
obligations under this Agreement with respect to or for the Norgine Territory.
The term AMAG Licensed Know-How shall also be deemed to include AMAG’s interest
in any Know-How included in AMAG Program IP.
1.9    “AMAG Licensed Patents” means the Patents in the Norgine Territory
Controlled by AMAG or any of its Affiliates as of the Effective Date or at any
time during the Term that: (a) claim the drug substance, drug product, a method
of manufacturing the drug substance or drug product, or a method of use, in each
case related to the Product, (b) would be infringed by Developing or
Commercializing the Product in the Norgine Territory, or Manufacturing the
Product anywhere in the world (to the extent permitted under this Agreement),
but for the licenses granted hereunder, or (c) are otherwise necessary or useful
for Norgine to Develop and Commercialize the Product in the Norgine Territory,
and to Manufacture the Product anywhere in the world (to the extent permitted
under this Agreement), in each case in accordance with this Agreement. The AMAG
Licensed Patents existing as of the Effective Date are listed in Exhibit A
attached hereto. The term AMAG Licensed Patents shall also be deemed to include
Patents included in AMAG Program IP.
1.10    “AMAG Licensed Technology” means the AMAG Licensed Patents, the AMAG
Licensed Know-How and the AMAG Program IP.
1.11    “AMAG Licensed Trademarks” means any and all Trademarks Controlled by
AMAG as of the Effective Date or at any time during the Term, that are
registered for or apply to the Product in the Norgine Territory. For clarity,
the AMAG Licensed Trademarks do not include the mark “AMAG,” “AMAG
Pharmaceuticals”, or associated logos.
1.12    “AMAG Parent” has the meaning set forth in the preamble.
1.13    “AMAG Program IP” has the meaning set forth in Section 12.1(c).
1.14    “AMAG Subsidiary” has the meaning set forth in the preamble.
1.15    “AMAG Territory” means the entire world, other than the Norgine
Territory.
1.16    “AMAG Third Party Agreements” means the (i) [***] and (ii) subject to
Section 8.1(d), each other license agreement executed after the Effective Date
between AMAG and a


2
ACTIVE/105730326.3





--------------------------------------------------------------------------------



Third Party licensor pursuant to which AMAG in-licenses intellectual property
from such Third Party that is included within the AMAG Licensed Technology.
1.17    “Ancillary Agreements” has the meaning set forth in Section 5.2.
1.18    “Annual Net Sales” shall mean the Net Sales generated over any given
Calendar Year.
1.19    “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, and any other applicable
anti-corruption laws and laws for the prevention of fraud, racketeering, money
laundering or terrorism, including those within the Norgine Territory.
1.20    “Applicable Laws and Regulations” means all international, national,
federal, state, regional, provincial, municipal and local government laws,
rules, and regulations that apply to either Party or to the conduct of
activities under this Agreement including good clinical practices, and the laws,
rules and regulations of the United States and the Norgine Territory, and
International Conference on Harmonisation guidelines, each as may be then in
effect, as applicable and amended from time to time.
1.21    “Bankruptcy Code” has the meaning set forth in Section 8.7.
1.22    “Business Acquisition” has the meaning set forth in Section 4.6(c).
1.23    “Business Combination” means with respect to a Party, any of the
following events: (a) any Third Party (or group of Third Parties acting in
concert) acquires, directly or indirectly, shares of such Party representing
fifty percent (50%) or more of the voting shares (where voting refers to being
entitled to vote for the election of directors) then outstanding of such Party;
(b) such Party consolidates with or merges into another corporation or entity
which is a Third Party, or any corporation or entity which is a Third Party
consolidates with or merges into such Party, in either event pursuant to a
transaction in which more than fifty percent (50%) of the voting shares of the
acquiring or resulting entity outstanding immediately after such consolidation
or merger is not held by the holders of the outstanding voting shares of such
Party immediately preceding such consolidation or merger; or (c) such Party
conveys, transfers or leases all or substantially all of its assets to a Third
Party.
1.24    “Business Day” means a day on which banking institutions in Boston, MA,
USA and Amsterdam, the Netherlands are open for business, excluding any Saturday
or Sunday.
1.25    “Business Party” has the meaning set forth in Section 4.6(c).
1.26    “Business Program” has the meaning set forth in Section 4.6(c).
1.27    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31,
provided that, the first Calendar Quarter begins on the Effective Date and ends
on September 30, 2020.


3
ACTIVE/105730326.3





--------------------------------------------------------------------------------



1.28    “Calendar Year” means the respective periods of twelve (12) months
commencing on January 1 and ending on December 31, provided that, the first
Calendar Year begins on the Effective Date and ends on December 31, 2020.
1.29    “Clinical Data” means all data generated or arising from the conduct of
a clinical trial or other Development efforts under this Agreement.
1.30    “Clinical Supply Agreement” has the meaning set forth in Section 5.2.
1.31    “CMC” means chemistry, manufacturing, and controls.
1.32    “CMO Agreement” has the meaning set forth in Section 5.1.
1.33    “Combination Product” means a commercial product comprising the Product
plus one or more other therapeutically active ingredients, whether co-formulated
or co-packaged.
1.34    “Commercialization” or “Commercialize” means activities taken before and
after obtaining Regulatory Approval relating specifically to the pre-launch,
launch, promotion, marketing, sales force recruitment, sale and distribution of
a pharmaceutical product and post-launch medical activities, including: (a)
distribution for commercial sale; (b) strategic marketing, sales force
detailing, advertising, and market and product support; (c) medical education
and liaison and any Regulator-Requested Trials, to the extent permitted by this
Agreement; (d) all customer support and product distribution, invoicing and
sales activities; and (e) all post-approval regulatory activities, including
those necessary to maintain Regulatory Approvals.
1.35    “Commercially Reasonable Efforts” means with respect to the efforts to
be expended by a Party with respect to any objective under this Agreement,
[***], it being understood and agreed that with respect to the Development or
Commercialization of the Product, such efforts shall be [***].
1.36    “Commercial Supply Agreement” has the meaning set forth in Section 5.2.
1.37    “Competitive Infringement” has the meaning set forth in Section
12.5(b)(ii).
1.38    “Competitive Product” means any agent that reverses, reduces, or
otherwise inhibits the effects of one or more of the following anticoagulants
[***]: rivaroxaban, apixaban, edoxaban and/or enoxaparin sodium injection.
1.39    “Confidential Information” means any and all non-public scientific,
pre-clinical, clinical, regulatory, manufacturing, marketing, financial and
commercial information and data, in any tangible or intangible form, including
all Know-How subject to Article 9.
1.40    “Control,” “Controls” or “Controlled by” means (except as used in
Section 1.2), with respect to any item of or right under Patents, Know-How,
Trademarks, Regulatory Submissions, or Regulatory Approvals, in the possession
of a Party (whether through ownership, license or sublicense, other than by a
license, sublicense or other right granted (but not assignment) pursuant to this
Agreement) and to which such Party has the right and authority to


4
ACTIVE/105730326.3





--------------------------------------------------------------------------------



grant access to, or a license or sublicense of, such item or right as provided
for in this Agreement without violating the terms of any agreement or other
arrangement with any Third Party existing at the time such Party would be
required hereunder to grant the other Party such access or license or
sublicense.
1.41    “Develop” or “Development” or “Developing” means research, discovery,
and preclinical and clinical drug or biological development activities,
including toxicology, formulation, statistical analysis, preclinical and
clinical studies, post-approval clinical trial and regulatory affairs, approval
and registration, in each case, of products in the Field.
1.42    “Development Costs” means, as to the Product, the actual and reasonable
out-of-pocket costs and expenses incurred in connection with conduct of the
Phase 3 Program, including [***].
1.43    “Development Plan” has the meaning set forth in Section 2.1(a).
1.44    “Dispute” means any dispute, claim, or controversy (other than matters
with respect to which a Party has final decision-making authority hereunder or
matters that are expressly stated herein to require the consent of both Parties)
arising from or related to this Agreement or to the interpretation, application,
breach, termination, or validity of this Agreement, including any claim of
inducement of this Agreement by fraud or otherwise.
1.45    “Distributor” means a Third Party bona fide wholesaler or distributor to
whom Norgine or its Affiliates or its or their Sublicensees grants a right to
market, sell or distribute the Product in a particular jurisdiction, that
purchases its requirements for such Product from Norgine or its Affiliates or
its or their Sublicensees, and does not otherwise make any upfront, royalty or
other payments to Norgine or its Affiliates or its or their Sublicensees with
respect to the Product (other than the purchase price for the Product),
including any payments that are calculated on the basis of a percentage of, or
profit share on, such Third Party’s sale of Products.
1.46    “Dollars” or “$” means United States Dollars, the lawful currency of the
United States.
1.47    “Effective Date” has the meaning set forth in the preamble.
1.48    “EMA” shall mean the European Medicines Agency, or any successor agency
thereto.
1.49    “Euros” or “€” means the single currency shared by certain member states
of the European Union and the lawful currency of the Netherlands. In the event
the Euro ceases to exist in its current form, references to “Euros” or “€” shall
automatically be substituted by whichever currency is adopted by the
Netherlands, provided that any specific amounts denominated in Euros in this
Agreement shall be converted to such substitute currency at the then applicable
published exchange rate and, if no such exchange rate then exists, the Parties
will agree upon an exchange rate for such conversion in good faith.


5
ACTIVE/105730326.3





--------------------------------------------------------------------------------



1.50    “Executive Officer” means, with respect to either Party, the Chief
Executive Officer of such Party (or his or her designee).
1.51    “Existing CDA” has the meaning set forth in Section 15.6.
1.52    “FDA” means the United States Food and Drug Administration, or any
successor agency thereto.
1.53    “Field” means all human fields of use (including treatment and
diagnosis).
1.54    “First Commercial Sale” means the first sale of the Product to a Third
Party for end use or consumption in any country in the Norgine Territory after
any required Regulatory Approvals for the Product have been obtained in such
country in the Norgine Territory. For avoidance of doubt, in no event will any
sale or distribution of a Product for use in a clinical trial or any sales prior
to receipt of such required Regulatory Approval (including so called “treatment
IND sales”, “named patient sales” and “compassionate use sales”) be deemed a
First Commercial Sale.
1.55    “Force Majeure” has the meaning set forth in Section 15.1.
1.56    “Fully Burdened Manufacturing Cost” or “FBMC” means, with respect to the
Product supplied by or on behalf of AMAG or its Affiliates under the Supply
Agreements, [***], all in accordance with U.S. Generally Accepted Accounting
Principles then in effect.
1.57    “Government Official” has the meaning set forth in Section 4.8(c).
1.58    “Indemnified Party” has the meaning set forth in Section 11.3(a).
1.59    “Indemnification Claim Notice” has the meaning set forth in Section
11.3(a).
1.60    “Indemnifying Party” has the meaning set forth in Section 11.3(a).
1.61    “Indemnitee” means either the Norgine Indemnitee or the AMAG Indemnitee,
as applicable.
1.62    “ISR” means investigator sponsored research.
1.63    “JDC” has the meaning set forth in Section 2.1(a).
1.64    “Joint Amendment” has the meaning set forth in Section 2.4(d).
1.65    “JSC” has the meaning set forth in Section 2.2.
1.66    “Know-How” means (a) any proprietary scientific or technical
information, results and data of any type whatsoever, in any tangible or
intangible form whatsoever, including databases, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data including pharmacological, medicinal chemistry,


6
ACTIVE/105730326.3





--------------------------------------------------------------------------------



biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures, and
manufacturing process and development information, results and data and (b) any
proprietary biological, chemical or physical materials; in each case whether or
not patentable. Know-How excludes Patents.
1.67    “Licensing Transaction” has the meaning set forth in Section
9.3(d)(ii)(C).
1.68    “Licensees” means any Third Party that is granted a license by AMAG or
any of its Affiliates under the AMAG Licensed Technology or any other patents,
patent applications, Know-How or other intellectual property Controlled by AMAG
or any of its Affiliates, relating to the Product, including the Development or
Commercialization of the Product.
1.69    “Litigation Conditions” has the meaning set forth in Section 11.3(b).
1.70    “Losses” has the meaning set forth in Section 11.1.
1.71    “MAA” means (a) a market authorization application filed with the EMA
for marketing approval of the Product or any successor applications or
procedures, and all supplements and amendments that may be filed with respect to
the foregoing, or similar filings outside the Norgine Territory with applicable
Regulatory Authorities, for approval to commercially market, import and sell the
Product, or (b) similar filings in the Norgine Territory with applicable
Regulatory Authorities, including country-specific Regulatory Authorities, for
approval to commercially market, import and sell the Product. The term MAA shall
exclude pricing and reimbursement approvals.
1.72    “Major European Countries” means Germany, France, UK, Italy and Spain.
1.73    “Major Safety Issue” means, with respect to the Product, any of the
following: (a) an adverse safety profile of the Product, or receipt or
generation by a Party of any safety, tolerability or other data, indicating or
signaling, as measured by safety and efficacy evaluation criteria and
methodology customarily used by a majority of clinicians conducting studies on
similar products in the applicable region or country, that the Product has or
would have serious enough risks for medical applications in humans to require a
recall, withdrawal, or similar action; or (b) any notice, information or
correspondence received by a Party from a Regulatory Authority, or any action
taken by a Regulatory Authority, in each case, that would reasonably be expected
to result in Regulatory Approval not being granted therefor or, if already
granted, the Regulatory Approval therefor being revoked or materially and
adversely amended, or causes the Regulatory Approval therefor not to be granted
or, if already granted, to be revoked or materially and adversely amended.
1.74    “Manufacture” or “Manufacturing” means all operations involved in the
manufacturing (including process development activities and associated
regulatory support, quality assurance and quality control testing (including
test method development and in-process, release and stability testing, if
applicable), technical transfer activities, storage, releasing, packaging and
importation of the Product. For purposes of clarification “Manufacturing” is not
included in Development or Commercialization.


7
ACTIVE/105730326.3





--------------------------------------------------------------------------------



1.75    “Manufacturing Expert Advice Draft” has the meaning set forth in Section
5.3(a).
1.76    “Manufacturing Transition Event” has the meaning set forth in Section
5.6.
1.77    “Material Amendment” has the meaning set forth in Section 2.4(a).
1.78    “MHRA” means the Medicines and Healthcare Products Regulatory Agency,
and any successor agency thereof.
1.79    “NDA” means New Drug Application (as more fully described in U.S. 21
C.F.R. Parts 314.50 et seq. or its successor regulation) and all amendments and
supplements thereto, submitted to the FDA.
1.80    “Net Sales” means the gross amount invoiced for the Product sold by
Norgine or its Related Parties in the Norgine Territory initially and directly
to Third Parties which are not Related Parties less the following deductions
actually incurred, allowed, paid, accrued or specifically allocated in its
financial statements:
(a)    [***]
(b)    [***]
(c)    [***]
(d)    [***]
(e)    [***]
Such amounts shall be determined from the books and records of Norgine or its
Related Party, maintained in accordance with International Financial Reporting
Standards (IFRS) or such similar accounting principles, consistently applied.
Norgine further agrees, in determining such amounts, it shall use Norgine’s
then-current standard procedures and methodology. [***].
[***].
If non-monetary consideration is received for sales of the Product in any
country in the Norgine Territory in any Calendar Quarter, Net Sales from such
sales will be calculated based on the average price per unit sold of the Product
in such country during such Calendar Quarter, or in the absence of such sales,
the fair market value per unit sold of the Product for use in such country, as
determined by the Parties in good faith.
1.81    “Neutral Development Expert” has the meaning set forth in Section 3.2(c)
1.82    “Neutral Manufacturing Expert” has the meaning set forth in Section
5.3(b).
1.83    “Norgine” has the meaning set forth in the preamble.
1.84    “Norgine Controlled Trademark” has the meaning set forth in Section
12.7(c).


8
ACTIVE/105730326.3





--------------------------------------------------------------------------------



1.85    “Norgine Cost Share” has the meaning set forth in Section 3.2.
1.86    “Norgine Indemnitees” has the meaning set forth in Section 11.2.
1.87    “Norgine In-License” has the meaning set forth in Section 8.3.
1.88    “Norgine Licensed Know-How” means all Know-How Controlled by Norgine or
any of its Affiliates as of the Effective Date or at any time during the Term
that is: (a) related to the Product; and (b) incorporated or used by Norgine in
connection with the Development or Commercialization of the Product in the
Norgine Territory; and (c) necessary or useful for AMAG to exercise the rights
retained by it under this Agreement or perform its obligations under this
Agreement, including with respect to AMAG’s Development of the Product and
AMAG’s Commercialization of the Product in and for the AMAG Territory, and to
Manufacture the Product anywhere in the world. The term Norgine Licensed
Know-How shall also be deemed to include Norgine’s interest in any Know-How
included in Norgine Program IP.
1.89    “Norgine Licensed Patents” means any and all Patents Controlled by
Norgine or any of its Affiliates as of the Effective Date or at any time
thereafter during the Term that are related to any data, result or invention
conceived, created or reduced to practice in the course of conducting activities
pursuant to this Agreement solely by or on behalf of Norgine specifically in
relation to the Product and that are necessary or useful for AMAG to Develop or
Commercialize the Product in the AMAG Territory, or to Manufacture the Product
anywhere in the world, in accordance with this Agreement. The term Norgine
Licensed Patents shall be deemed to include Patents included in Norgine Program
IP.
1.90    “Norgine Program IP” has the meaning set forth in Section 12.1(c).
1.91    “Norgine Territory” means Austria, Belgium, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Republic of Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, UK, Switzerland,
Albania, Serbia, Montenegro, Kosovo, Bosnia and Herzegovina, Macedonia, Norway,
Iceland, Australia and New Zealand, and all territories and possessions of any
of the foregoing.
1.92    “Party Representatives” has the meaning set forth in Section 4.8(a).
1.93    “Patent(s)” means any and all: (a) patents and any extensions or
applications for extensions of any of the foregoing; (b) pending patent
applications, including all provisional applications, continuations,
continuations-in-part, divisions, reissues, renewals, and all patents granted
thereon, and any extensions or applications for extensions of any of the
foregoing; (c) patents-of-addition, reissue patents, re-examinations and
extensions or restorations by existing or future extension or restoration
mechanisms; (d) supplementary protection certificates (and applications
thereof), pending supplementary protection certificates, and any extensions or
applications for extensions of any of the foregoing or the equivalent thereof;
and (e) equivalents of any of the foregoing in any jurisdiction.


9
ACTIVE/105730326.3





--------------------------------------------------------------------------------



1.94    “Patent Defense” means the responsibility for defending any Patent
against any Third Party invalidity challenges that are not included within
Patent Prosecution, excluding any such invalidity challenges asserted as a
defense in a proceeding to enforce such Patent.
1.95    “Patent Prosecution” means the responsibility for (a) preparing, filing,
prosecuting, and pursuing registration of, applications (of all types) for any
Patent, (b) for maintaining any Patent, and (c) for controlling any post-grant
proceeding relating to any Patent, including, but not limited to, interference,
opposition, reissue, ex-partes and inter-partes re-examination, inter-partes
review, post-grant review, and supplemental examination.
1.96    “Patent Prosecution and Defense” means Patent Prosecution and Patent
Defense.
1.97    [***].
1.98    “Perosphere Merger Agreement” means the Agreement and Plan of Merger by
and among AMAG, Magellan Merger Sub, Inc., Perosphere Pharmaceuticals Inc., and
Bryan E. Laulicht, dated December 12, 2018.
1.99    “[***]” has the meaning set forth in Section 6.2(a).
1.100    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, a government or political
subdivision, or any department or agency of a government.
1.101    “Phase 3 Budget” means a [***] budget for the Phase 3 Program that is
included within the Development Plan, and shall include Development Costs for
the Phase 3 Program.
1.102    “Phase 3 Budget Expert Advice Draft” has the meaning set forth in
Section 3.2(c)(i).
1.103    “Phase 3 Clinical Trial” means a human clinical trial of a product in
any country that is intended to (a) establish that the product is safe and
efficacious for its intended use, (b) define contraindications, warnings,
precautions and adverse reactions that are associated with the product in the
dosage range to be prescribed, and (c) support Regulatory Approval for such
product with the FDA, EMA and MHRA.
1.104    “Phase 3 Program” means (a) the Pivotal Clinical Trial, (b) any
additional Phase 3 Clinical Trials required to support the filing for Regulatory
Approval of the Product with the FDA, the EMA and the MHRA and (c) a human
clinical trial intended to confirm the dose of the Product in reversing,
reducing, or otherwise inhibiting the effects of edoxaban for use in the Pivotal
Clinical Trial. A Phase 3 Clinical Trial that is conducted solely to meet
country-specific requirements for Regulatory Approval in such country (i.e., a
Regulator-Requested Trial) shall not be considered to be part of the Phase 3
Program.
1.105    “Pivotal Clinical Trial” means a clinical trial that is intended


10
ACTIVE/105730326.3





--------------------------------------------------------------------------------



to be sufficient to support the filing for Regulatory Approval with the FDA, the
EMA and the MHRA, [***].


1.106    “Product” means (a) the novel pharmaceutical agent, Ciraparantag, which
contains the active pharmaceutical ingredient,
1,4-Bis(arginine-3-aminopropyl)-piperazine, acetate salt (ciraparantag) [***].
1.107    “Product Liabilities” has the meaning set forth in Section 11.4(a).
1.108    “Publishing Party” has the meaning set forth in Section 9.2(b).
1.109    “Regulator-Requested Trial” has the meaning set forth in Section
3.1(b).
1.110    “Regulatory Approval” means the approval of the applicable Regulatory
Authority necessary for the marketing and sale of a pharmaceutical product in a
country, excluding separate pricing or reimbursement approvals that may be
required.
1.111    “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the conduct of clinical trials or
the manufacturing, marketing, reimbursement or pricing, as applicable, of the
Product, including in the United States, the FDA and in the European Union, the
EMA, and in the United Kingdom, the MHRA, and any successor governmental
authority having substantially the same function.
1.112    “Regulatory Exclusivity” means, with respect to the Product in a
country in the Norgine Territory, that (a) Norgine or any of its Affiliates or
Sublicensees has been granted the exclusive legal right by a Regulatory
Authority (or is otherwise entitled to the exclusive legal right by operation of
Applicable Laws and Regulations) in such country to market and sell the Product
or the active ingredient comprising the Product in such country, or (b) the data
and information submitted by Norgine or any of its Affiliates or Sublicensees to
the relevant Regulatory Authority in such country for purposes of obtaining
Regulatory Approval may not be disclosed, referenced or relied upon in any way
by such Regulatory Authority (including by relying upon the Regulatory
Authority’s previous findings regarding the safety or effectiveness of the
Product) to support the Regulatory Approval or marketing of any product by a
Third Party in such country.
1.113    “Regulatory Milestone Event” has the meaning set forth in Section
6.2(a).
1.114    “Regulatory Milestone Payment” has the meaning set forth in Section
6.2(a).
1.115    “Regulatory Submissions” means any filing, application, or submission
with any Regulatory Authority, including authorizations, approvals or clearances
arising from the foregoing, including MAAs, NDAs, and Regulatory Approvals, and
all correspondence or communication with or from the relevant Regulatory
Authority, as well as minutes of any material meetings, telephone conferences or
discussions with the relevant Regulatory Authority, in each case, with respect
to the Product.


11
ACTIVE/105730326.3





--------------------------------------------------------------------------------



1.116    “Reimbursable IP Costs” has the meaning set forth in Section 12.3(c).
1.117    “Related Party” means, with respect to a Party, its Affiliates,
Licensees, and Sublicensees.
1.118    “Requesting Party” has the meaning set forth in Section 7.2(a).
1.119    “Reviewing Party” has the meaning set forth in Section 9.2(b).
1.120    “Royalty Term” means, with respect to sales of the Product in the
Norgine Territory, on a country-by-country basis, the time period beginning on
the First Commercial Sale of the Product in such country in the Norgine
Territory and expiring on the latest to occur of [***].
1.121    “Sales Milestone Event” has the meaning set forth in Section 6.3(a).
1.122    “Sales Milestone Payment” has the meaning set forth in Section 6.3(a).
1.123    “Sublicensee” means a Third Party that is granted a sublicense under
the licenses granted to a Party under this Agreement, as permitted under this
Agreement, excluding Distributors.
1.124    “Supply Agreements” has the meaning set forth in Section 5.2.
1.125    “Supply Disruption” means (a) AMAG fails to deliver at least in the
aggregate [***] of Product ordered by Norgine in a [***] period, [***], provided
that (x) Norgine provides written notice to AMAG and demonstrates [***] as a
result of such non-conforming batches, and (y) Norgine returns such batches in
full, destroys such batches or otherwise acts in accordance with the reasonable
instructions of AMAG.
1.126    “Technology Transfer” has the meaning set forth in Section 5.6.
1.127    “Term” has the meaning set forth in Section 14.1.
1.128    “Third Party” means a Person other than (a) Norgine and its Affiliates,
and (b) AMAG and its Affiliates.
1.129    “Third Party Patent Right” has the meaning set forth in Section 8.3.
1.130    “Third Party Products Liability Action” has the meaning set forth in
11.4(b).
1.131    “Trademark(s)” means all trade names, logos, unregistered trademarks
and service marks, trademark and service mark registrations and applications
throughout the world.
1.132    “Trademark Defense” means the responsibility for defending any
Trademark against any Third Party invalidity challenges that are not included
within Trademark Prosecution, excluding any such invalidity challenges asserted
as a defense in a proceeding to enforce such Trademark.


12
ACTIVE/105730326.3





--------------------------------------------------------------------------------



1.133    “Trademark Prosecution” means the responsibility for (a) preparing,
filing, and seeking registration of, trademark applications (of all types) for
any Trademark, (b) for maintaining any Trademark, and (c) for controlling any
opposition proceeding relating to the foregoing.
1.134    “Trademark Prosecution and Defense” means Trademark Prosecution and
Trademark Defense.
1.135    “United States” or “U.S.” means the United States of America and its
territories and possessions, including the Commonwealth of Puerto Rico and the
U.S. Virgin Islands.
1.136    “Valid Claim” means a claim of: (a) an issued and unexpired Patent
included within the AMAG Licensed Patents in a country of the Norgine Territory
which has not been revoked or held unenforceable or invalid by a decision of a
court or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal, and has not been abandoned,
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise; or (b) a pending patent application (which has been
pending for [***] or less from the date of filing of the earliest priority
patent application to which such pending patent application is entitled to claim
benefit) that has been filed in good faith and that has not been cancelled,
withdrawn, or abandoned; provided that, if a claim in a patent application is no
longer a Valid Claim pursuant to clause (b) due to a pendency period that is
longer than [***], but such claim subsequently becomes an issued claim under
clause (a), then such claim will again be a Valid Claim.
2.    Governance
2.1    Joint Development Committee. The Parties hereby establish a joint
development committee (the “JDC”), to coordinate and oversee the Development of
the Product in the Norgine Territory before Regulatory Approval therein. The JDC
shall consist of [***] representatives from each Party. The Parties shall ensure
that each of their representatives on the JDC shall have knowledge and on-going
familiarity with the Product, this Agreement and the activities hereunder, and
shall be of suitable seniority and possess the authority to make decisions
reserved to the JDC. AMAG shall designate [***] of its representatives as the
initial chairperson of the JDC. The chairperson of the JDC shall alternate
between the Parties on an annual basis. Each Party may replace its appointed JDC
representatives at any time upon reasonable written notice to the other Party.
The initial representatives and chair of the JDC shall be established within
[***] after the Effective Date. The chair, in conjunction with the Alliance
Managers, shall have the responsibility to call meetings, circulate meeting
agendas at least [***] prior to each regular JDC meeting, draft minutes for each
JDC meeting and circulate such minutes for both Parties’ written approval. The
chair shall have no other authority or special voting power. The JDC may, in its
discretion, form sub-teams or subcommittees to address any of the issues within
its purview.
(a)    Responsibilities of the JDC. The JDC shall have the following
responsibilities:


13
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(i)    the general strategy and budget for the Development of the Product,
including for seeking and obtaining Regulatory Approval of the Product in the
Norgine Territory, pursuant to the global development plan for the Phase 3
Program attached hereto as Exhibit B, which shall be reviewed and updated [***]
by the JDC (as amended from time to time, the “Development Plan”), and agreeing
to the Phase 3 Budget;
(ii)    alignment on protocol and strategy for the Pivotal Clinical Trial, and
determining whether to suspend or terminate the Pivotal Clinical Trial if (A) a
priori protocol defined stopping rules are met for safety or efficacy, (B)
safety signals are observed by either Party that such Party believes present an
unacceptable risk to patients participating in the Pivotal Clinical Trial or (C)
if applicable, the data and safety monitoring board overseeing the Pivotal
Clinical Trial determines the Product presents an unacceptable risk to patients
participating in the Pivotal Clinical Trial; provided that any decision of the
JDC with respect to suspension or termination of the Pivotal Clinical Trial for
safety reasons will be reviewed in a timely manner with the applicable
Regulatory Authorities to obtain the opinion of such Regulatory Authorities
whether such safety reasons justify suspension or termination of the Pivotal
Clinical Trial;
(iii)    review and monitor progress of the Development activities (including
any related clinical trials and any other material results thereunder) and the
Parties’ activities under the Development Plan, including serving as a forum for
exchanging information and facilitating discussions regarding the conduct of the
Development Plan;
(iv)    review and approval of the protocol for any Regulator-Requested Trial;
(v)    review and discuss regulatory activities with respect to the Products
(including discussing coordination of such activities in the Parties’ respective
territories);
(vi)    review of any scientific or safety concerns of a Party which such Party
reasonably believes might impact such Party’s Development of the Product;
(vii)    discuss such other information relating to the Products that is
reasonably requested by either Party;
(viii)    discuss and coordinate the Manufacturing and supply of the Product for
the Norgine Territory, including (A) developing plans for Manufacturing and
supply of the Product for Development or Commercialization in the Norgine
Territory, (B) selecting contract manufacturing organizations or other Third
Party contractors to be involved in the Manufacture or supply of the Product for
Development or Commercialization in the Norgine Territory, and (C) establishing
the target FBMC for the Product supplied for Commercialization in the Norgine
Territory no later than [***];
(ix)    serve as the first forum for discussing disputes or disagreements
resulting from, arising out of or in relation to Development or Manufacture of
the Products in the Parties’ respective territories;


14
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(x)    coordinate the sharing and exchange of information necessary or useful
for each Party to perform its obligations under this Agreement, including the
information exchanged pursuant to Sections 3.1(d) and 3.1(e); and
(xi)    have such additional responsibilities as may be assigned to the JDC
pursuant to this Agreement or as may be mutually agreed upon by the Parties in
writing from time to time.
(b)    JDC Meetings. JDC meetings shall be held [***], or on any other schedule
mutually agreed by the Parties. With the consent of the representatives of each
Party serving on the JDC, other representatives of each Party may attend
meetings as non-voting observers (provided such non-voting observers have
confidentiality obligations to such Party that are at least as stringent as
those set forth in this Agreement). A JDC meeting may be held either in person
or by audio, video or internet teleconference with the consent of each Party.
Meetings of the JDC shall be effective only if at least [***] representative of
each Party is present or participating. [***]. The Parties shall alternate
hosting the in-person meeting, and the Party hosting is responsible for
preparing and circulating the minutes of the JDC meetings.
(c)    Duration of JDC. The JDC shall continue to exist until the first to occur
of (i) [***], (ii) the Parties mutually agreeing in writing to disband the JDC
or (iii) termination of this Agreement in accordance with the terms hereof.
(d)    Limitations. The JDC shall have no authority other than that expressly
set forth in this Article 2 and, specifically, shall have no authority (i) to
amend, modify or waive compliance with any term or condition of this Agreement
or make any decision inconsistent with any term or condition of this Agreement,
(ii) to determine whether or not a breach of this Agreement has occurred or that
a Party has fulfilled any obligations under this Agreement; (iii) alter,
increase or expand the Parties’ rights or obligations under this Agreement
beyond those explicitly set forth in this Agreement; (iv) make any decision that
is expressly stated to require the mutual agreement of the Parties or the
consent of a specified Party; or (v) resolve any claim or dispute regarding
whether or in what amount a payment is owed under this Agreement.
2.2    Joint Steering Committee. The Parties hereby establish a joint steering
committee (the “JSC”), to oversee the Parties’ activities under this Agreement,
to coordinate and oversee the Commercialization (including pre-launch commercial
activities) of the Product by the Parties in their respective territories and
any additional Development work to be conducted by the Parties after dissolution
of the JDC pursuant to Section 2.1(c), and to resolve any disputed matters
within the purview of the JDC that are referred to the JSC for resolution. The
JSC shall consist of [***] representatives from each Party. The Parties shall
ensure that each of their representatives on the JSC shall have knowledge and
on-going familiarity with the Product, this Agreement and the activities
hereunder, and shall be of suitable seniority and possess the authority to make
decisions reserved to the JSC. AMAG shall designate [***] of its representatives
as the initial chairperson of the JSC. The chairperson of the JSC shall
alternate between the Parties on an annual basis. Each Party may replace its
appointed JSC representatives at any time upon reasonable written notice to the
other Party. The initial representatives and chair of the JSC shall be
established within [***] after the Effective Date. The


15
ACTIVE/105730326.3





--------------------------------------------------------------------------------



chair, in conjunction with Alliance Managers, shall have the responsibility to
call meetings, circulate meeting agendas at least [***] prior to each regular
JSC meeting, draft minutes for each JSC meeting and circulate such minutes for
both Parties’ written approval. The chair shall have no other authority or
special voting power. The JSC may, in its discretion, form sub-teams or
subcommittees to address any of the issues within its purview.
(a)    Purview of the JSC. The JSC shall have responsibilities for activities
performed under this Agreement to the extent expressly and as more specifically
provided herein. In addition to oversight of the JDC, the JSC shall discuss and
seek to coordinate on the following topics, subject to Applicable Laws and
Regulations:
(i)    the general strategy for pricing and reimbursement approval of the
Product in the Parties’ respective territories;
(ii)    pre-launch Commercialization activities and subsequent Commercialization
activities, in each case, in the Norgine Territory;
(iii)    each Party’s free goods and compassionate use policy with respect to
the Product for its respective territory, and such Party’s implementation of
such policy;
(iv)    positioning and branding strategy for the Product for each Party’s
Territory, including such Party’s strategies with respect to regional or local
publications and Trademarks;
(v)    each Party’s plans and strategies with respect to such Party’s presence
at international congresses and conventions and other medical education
activities;
(vi)    resolution of any disputes with respect to any ISR proposed by a Party
that the other Party reasonably believes will be detrimental to the global
brand, or the Development or Commercialization of the Product in such Party’s
territory; and
(vii)    review of any items previously governed by the JDC if and when the JDC
is dissolved pursuant to Section 2.1(c).
(b)    JSC Meetings. JSC meetings shall be held [***], or on any other schedule
mutually agreed by the Parties. With the consent of the representatives of each
Party serving on the JSC, other representatives of each Party may attend
meetings as non-voting observers (provided such non-voting observers have
confidentiality obligations to such Party that are at least as stringent as
those set forth in this Agreement). A JSC meeting may be held either in person
or by audio, video or internet teleconference with the consent of each Party.
Meetings of the JSC shall be effective only if at least [***] representative of
each Party is present or participating. [***]. The Parties shall alternate
hosting the in-person meeting, and the Party hosting is responsible for
preparing and circulating the minutes of the JSC meetings.


16
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(c)    Duration of JSC. The JSC shall continue to exist until the first to occur
of (i) the Parties mutually agreeing in writing to disband the JSC or (ii)
termination of this Agreement in accordance with the terms hereof.
(d)    Limitations. The JSC shall have no authority other than that expressly
set forth in this Section 2.2 and shall not have any authority (i) to amend,
modify or waive compliance with any term or condition of this Agreement or make
any decision inconsistent with any term or condition of this Agreement, (ii) to
determine whether or not a breach of this Agreement has occurred or that a Party
has fulfilled any obligations under this Agreement; (iii) alter, increase or
expand the Parties’ rights or obligations under this Agreement beyond those
explicitly set forth in this Agreement; (iv) make any decision that is expressly
stated to require the mutual agreement of the Parties or the consent of a
specified Party; or (v) resolve any claim or dispute regarding whether or in
what amount a payment is owed under this Agreement.
2.3    Decision-Making.
(a)    JDC. JDC decisions shall be made by unanimous consent, with each Party’s
representatives collectively having one (1) vote. In the event the JDC is unable
to reach agreement on any matter, after using good faith efforts to resolve such
matter, the matter shall be referred to the JSC.
(b)    JSC. JSC decisions shall be made by unanimous consent, with each Party’s
representatives collectively having one (1) vote. In the event the JSC is unable
to reach agreement on any matter (including any deadlocks at the JSC), after
using good faith efforts to resolve such matter, the matter shall be referred to
the Executive Officers for consideration and resolution in accordance with
Section 13.2. If the Executive Officers are unable to resolve such matter as set
forth in Section 13.2, then the Party having final decision-making authority
over such matter pursuant to Section 2.3(c) shall decide such matter.
(c)    Final Decision-Making Authority. Subject to Sections 2.4 and 2.2(d):
(i)    AMAG. AMAG shall have final decision-making authority with respect to all
matters concerning: [***] .
(ii)    Norgine. Norgine shall have final decision-making authority with respect
to all matters concerning [***].
(iii)    In each case the Party with final decision-making authority (A) will
[***] the recommendations and concerns raised by the other Party; (B) will make
such decisions in good faith using [***]; (C) will not exercise its final
decision-making authority in a manner that would require the other Party to
perform any act that the other Party reasonably believes would violate
Applicable Laws or Regulations or infringe, misappropriate or violate the
Patents or Know-How of a Third Party; and (C) will not otherwise [***] beyond
those explicitly set forth in this Agreement.
2.4    Material Amendments to Development Plan.


17
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(a)    Either Party may, from time to time, propose amendments to the
Development Plan (any amendment that would result in an increase in cost to the
other Party exceeding [***] of the Development Costs [***], including changes to
the Pivotal Clinical Trial, a “Material Amendment”).
(b)    If a Material Amendment is approved by unanimous consent of the JDC
pursuant to Section 2.2, (A) the Development Plan shall be amended to include
such Material Amendment and (B) the Parties shall share in the payment of costs
incurred in connection with the activities under such Material Amendment in
accordance with Section 3.2.
(c)    If a Material Amendment proposed by Norgine is not approved by the JDC
pursuant to Section 2.2 then the Development Plan shall not be amended. If a
Material Amendment proposed by AMAG is not approved by the JDC pursuant to
Section 2.2, then AMAG may proceed with the activities described in the proposed
amendment [***], provided that AMAG shall consider any reasonable, good faith
concerns timely raised by Norgine in good faith.
(d)    Notwithstanding anything to the contrary in Section 2.4(c), (i) if the
FDA, EMA, or MHRA requires a change to the Phase 3 Program, [***] (such
amendment in this clause (ii), a “Joint Amendment”).
2.5    Alliance Managers. Each Party will designate in writing within [***]
after the Effective Date an “Alliance Manager” to be the primary contact for
such Party. The Alliance Manager will be responsible for managing communications
between the Parties with respect to activities under this Agreement, including
responsibility with the chairperson for scheduling teleconferences and calling
and coordinating JSC and JDC meetings, circulating meeting agendas, and drafting
and circulating minutes for JSC and JDC meetings. Alliance Managers may also be
members of the JDC, and may attend meetings of the JSC as observers. In no event
will the Alliance Managers have the power to amend or waive compliance with this
Agreement.
3.    Development and Regulatory Matters
3.1    Development Responsibilities. The Parties acknowledge and agree that
coordination between them on Development of the Product is desirable for
maximizing the value of the Product, and therefore that the Parties will
exchange relevant information to each Party’s and/or its Licensees’ and
Sublicensees’ Development strategy in a transparent manner as provided in this
Agreement.
(a)    AMAG. As between the Parties, subject to Section 3.1(b), AMAG shall be
responsible for the worldwide Development of the Product, including the conduct
of the Pivotal Clinical Trial, as set forth in the Development Plan. AMAG shall
use Commercially Reasonable Efforts to conduct all Development activities set
forth in the Development Plan, including the Pivotal Clinical Trial (consistent
with the protocol therefor) and other activities set forth therein related to
the Phase 3 Program. Failure or refusal by AMAG to use Commercially Reasonable
Efforts to conduct the Pivotal Clinical Trial (consistent with the protocol
therefor)


18
ACTIVE/105730326.3





--------------------------------------------------------------------------------



and other material activities set forth in the Development Plan related to the
Phase 3 Program shall be considered a material breach of this Agreement by AMAG.
(b)    Norgine. Notwithstanding Section 3.1(a), if a Regulatory Authority in the
Norgine Territory requests or requires the conduct of a clinical trial of the
Product, subsequent or ancillary to, or in conjunction with the Pivotal Clinical
Trial, as a condition of Regulatory Approval or separate pricing and
reimbursement approval for the Product, or otherwise requests or requires a
subsequent clinical trial for any reason following Regulatory Approval of the
Product (such trial a “Regulator-Requested Trial”), Norgine shall be solely
responsible for using Commercially Reasonable Efforts to perform such
Regulator-Requested Trial(s) [***]. Failure or refusal by Norgine to use
Commercially Reasonable Efforts to conduct a Regulator-Requested Trial requested
by a Regulatory Authority in any Major European Country shall be considered a
material breach of this Agreement by Norgine with respect to such Major European
Country. In the event that Norgine is required to perform any
Regulator-Requested Trials pursuant to this Section 3.1(b), upon written request
by Norgine, AMAG shall [***], in accordance with and subject to the terms set
forth therein, in order to make Devices [***] available for Norgine to purchase
and use in a Regulator Requested Trial, to the extent reasonably necessary for
Norgine to conduct such Regulator-Requested Trial.
(c)    Updates. Each Party shall provide and shall cause its Affiliates to
provide, and shall use Commercially Reasonable Efforts to cause its Licensees
and Sublicensees (as applicable) to provide, to the JDC quarterly, an update
regarding Development activities conducted by or on behalf of such Party with
respect to the Product (including in a slide deck, or in other written materials
(which may be delivered in electronic format), including safety concerns and
study reports and data generated from Clinical Trials of the Product which are
relevant to Development activities then being conducted or proposed to be
conducted by the other Party in such other Party’s territory). In addition, each
Party shall promptly share with the other Party through discussions at the JDC
all material developments and information that it Controls relating to
Development of the Product. Further, AMAG shall promptly share with Norgine
through discussions at the JDC any material research or Development activities
engaged in by AMAG or any of its Affiliates relating to Ciraparantag [***].
(d)    Data Transfer. Within [***] after the Effective Date, AMAG shall transfer
in their then-current format to Norgine all Regulatory Submissions Controlled by
AMAG or its Affiliates that are necessary or reasonably useful for Norgine to
conduct its Development activities and to perform its obligations or exercise
its rights hereunder. The JDC shall discuss and determine what AMAG Licensed
Know-How is necessary or reasonably useful for Norgine to conduct its
Development activities and to perform its obligations or exercise its rights
hereunder, and coordinate timeline for the transfer of such AMAG Licensed
Know-How. The Parties acknowledge that AMAG may be requested to certify certain
elements of the data of AMAG and its Affiliates for official purposes. AMAG’s
provision of those documents shall be made in accordance with the time-schedule
agreed upon between the Parties at the JDC.
(e)    Information Exchange and Development Assistance. The JDC shall discuss
and determine what other information and data is necessary or reasonably useful
for each


19
ACTIVE/105730326.3





--------------------------------------------------------------------------------



Party to perform its obligations and exploit its rights under this Agreement.
The Parties acknowledge that such information may include certain Know-How that
is generated during the Term [***]. Any data provided by one Party to the other
Party under this Section 3.1(e) shall be provided in the original language in
which such data was generated, provided that, if such original language is not
English, then the Party supplying such data shall, upon the receiving Party’s
request, also provide English translations thereof [***]. The Parties will
cooperate and reasonably agree upon formats and procedures to facilitate the
orderly and efficient exchange of such Know-How.
(f)    Investigator Sponsored Clinical Studies. If, prior to Regulatory Approval
of the Product in the United States, Norgine wishes to support any ISR, it shall
notify AMAG thereof along with the relevant details of such ISR, and request
AMAG’s approval of such ISR, [***]. AMAG shall provide to Norgine written notice
of AMAG’s consent or rejection of such ISR within [***] after Norgine’s
notification thereof. If AMAG fails to provide such notice within such [***]
period, AMAG’s consent shall be deemed given. In connection with AMAG’s
evaluation of such ISR, Norgine shall provide any additional information
regarding such ISR that is reasonably requested by AMAG. [***]. After Regulatory
Approval of the Product in the United States, each Party shall inform the other
Party through the JSC of any proposed ISRs that such Party intends to approve
(which, in all cases, shall be prior to such Party becoming contractually bound
to carry out such ISR), and shall consider the other Party’s comments and
concerns in good faith.
3.2    Development Costs.
(a)    Norgine Cost Share. Norgine shall reimburse AMAG for [***] of the
Development Costs incurred by AMAG in conducting the Phase 3 Program activities
set forth in the Development Plan (the “Norgine Cost Share”), provided that (i)
the Development Costs are in accordance with the Phase 3 Budget, and (ii) the
Pivotal Clinical Trial is conducted in at least the following [***] countries:
[***]. AMAG shall invoice Norgine for the Norgine Cost Share on a quarterly
basis and Norgine shall pay all undisputed invoices within [***] following
receipt of same.
(b)    Initial Phase 3 Budget. The Parties shall agree on an initial Phase 3
Budget within [***], and shall update the Development Plan to include such
initial Phase 3 Budget.
(c)    Expert Advice for Failure to Agree. If the Parties fail to agree on an
initial Phase 3 Budget within [***], and after attempting to resolve such
Dispute under Section 2.3, then, if elected by either Party, the initial Phase 3
Budget will be determined through [***]:
(i)    [***]
(ii)    [***]
(iii)    [***]


20
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(iv)    Responsibility for Costs. [***].
(d)    Review and Adjustment of the Phase 3 Budget. The JDC shall review and may
adjust the Phase 3 Budget [***] for the next Calendar Year or in connection with
updates to the Development Plan. In the event the Parties disagree on a proposed
adjustment to the Phase 3 Budget:
(i)    [***].
(ii)    [***].
(iii)    [***].
(iv)    [***].
3.3    Regulatory Responsibilities.
(a)    Subject to the completion by AMAG of the Pivotal Clinical Trial as set
forth in the Development Plan, Norgine shall use Commercially Reasonable Efforts
to seek and maintain Regulatory Approval (and required pricing and reimbursement
approvals) for the Product in the Norgine Territory, and to achieve each
Regulatory Milestone Event. Without limiting the foregoing, subject to the terms
and conditions of this Agreement, Norgine shall be responsible for, [***], (i)
the filing and obtaining of all Regulatory Submissions, (ii) responding to
inquiries and correspondence from the Regulatory Authorities and (iii) the
submission of all required reports throughout clinical Development (after
completion of the Pivotal Clinical Trial) and Commercialization, in each case
((i) through (iii)) in or for the Norgine Territory, in compliance with all
Applicable Laws and Regulations. Norgine or its designee shall hold and own all
such Regulatory Submissions. At the reasonable request [***], AMAG will
reasonably assist Norgine in connection with Norgine’s activities under this
Section 3.3(a) with respect to the Product in the Field in the Norgine
Territory, including providing necessary documents or other materials required
by Applicable Laws and Regulations.
(b)    Norgine shall notify AMAG of any material written or electronic
communication received by Norgine from a Regulatory Authority regarding the
Product within [***] of receipt of such communication and upon AMAG’s request,
provide a copy of such communication within [***] of such request unless
otherwise specified by AMAG. AMAG shall be responsible for providing to Norgine
any revisions to the investigator’s brochure and CMC information required for
Regulatory Submissions. If permitted by the Regulatory Authorities, AMAG (or its
designee) shall have a right to participate (and Norgine may otherwise request
AMAG to participate) in meetings with the Regulatory Authorities in the Major
European Countries and any rapporteur country regarding the Product.
(c)    As between the Parties, AMAG shall be responsible for (i) the filing and
obtaining all Regulatory Submissions, (ii) responding to inquiries and
correspondence from the Regulatory Authorities responsible for regulatory
matters, and (iii) the submission of all required reports throughout clinical
Development and Commercialization, in each case ((i) through (iii))


21
ACTIVE/105730326.3





--------------------------------------------------------------------------------



in the AMAG Territory, in compliance with all Applicable Laws and Regulations.
AMAG shall notify Norgine of any material written or electronic communication
received by AMAG from a Regulatory Authority regarding the Product within [***]
of receipt of such communication and upon Norgine’s request, provide a copy of
such communication within [***] of such request unless otherwise specified by
Norgine. If permitted by the Regulatory Authorities, Norgine (or its designee)
shall have a right to attend (and AMAG may otherwise request Norgine to
participate in) meetings with the FDA regarding the Product.
(d)    Each Party shall provide information to the other Party as necessary and
reasonably consult with the other Party regarding any filings, and regarding
significant or material notices, actions or requests from or by Regulatory
Authorities in such Party’s territory. Each Party shall, at the other Party’s
request, review and comment on filings, submissions, and responses to Regulatory
Authorities related to the Product.
3.4    Records of Correspondence with Regulatory Authorities. Following each
material communication (whether by phone or in person) with a Regulatory
Authority regarding matters arising under this Agreement, each Party shall
prepare a record of such meeting in accordance with its standard business
practices (e.g., written minutes) and provide to the other Party a summary of
such record in English within [***].
3.5    Right of Reference.  Each Party shall have and is hereby granted the
right to cross-reference the Regulatory Submissions and Regulatory Approvals
(and each Party’s Related Parties’ Regulatory Submissions and Regulatory
Approvals) related to the Product, and to access such Regulatory Submissions and
Regulatory Approvals and any data therein to the extent necessary or reasonably
useful to perform its obligations and exercise of its rights under this
Agreement, including inclusion of such data in its own Regulatory Submissions
for the Product free of charge. For clarity, AMAG may use such data in
connection with its activities in the AMAG Territory and Norgine may use such
data in connection with its activities in the Norgine Territory. Each Party
hereby grants, and will cause its Related Party to grant, to the other Party and
the other Party’s Related Party a “Right of Reference,” as that term is defined
in 21 C.F.R. § 314.3(b) in the United States, or an equivalent right of
access/reference in any other country or region, to any data, including such
Party’s or its Related Party’s clinical dossiers, Controlled by such Party or
such Related Party that relates to the Product for use by the other Party to
Develop and Commercialize the Product in the Field pursuant to this Agreement.
For clarity, AMAG may use such Right of Reference to Develop and Commercialize
the Product in the AMAG Territory and Norgine may use such Right of Reference to
Develop and Commercialize the Product in the Norgine Territory. Each Party shall
provide a signed statement to this effect, if requested by the other Party, in
accordance with 21 C.F.R. § 314.50(g)(3) or the equivalent as required in any
country or region or otherwise provide appropriate notification of such right of
the other Party to the applicable Regulatory Authority and shall cause its
Related Party to provide such signed statement. Each Party will provide, and
will use reasonable efforts to cause its Related Party to provide cooperation to
the other Party to effect the foregoing.
3.6    Global Safety Database. AMAG shall establish and maintain in compliance
with Applicable Laws and Regulations the global safety database for the Product
[***]. AMAG will


22
ACTIVE/105730326.3





--------------------------------------------------------------------------------



provide necessary safety information for the Product from the global safety
database in response to any reasonable request by Norgine in accordance with the
terms of a pharmacovigilance agreement to be negotiated by the Parties in good
faith following the Effective Date. During the Term and thereafter as required
in order to comply with Applicable Laws and Regulations, each Party and its
Related Parties will provide the other Party with all information necessary or
desirable for such other Party to comply with its pharmacovigilance
responsibilities, including any adverse drug experiences, in each case in the
form reasonably requested by such other Party and as set forth in more detail in
the pharmacovigilance agreement.
3.7    Information and Cooperation. Without limiting the other provisions of
this Agreement, each Party shall use Commercially Reasonable Efforts to
reasonably cooperate with the other Party in relation to the work under this
Agreement and keep the other Party informed of its Development with respect to
the Product, and shall provide to the other Party, as appropriate, regular
summary updates through the JDC.
4.    Commercialization
4.1    In General
(a)    Norgine Responsibilities. Norgine shall use Commercially Reasonable
Efforts to Commercialize the Product throughout the Norgine Territory. Subject
to the foregoing and to the terms and conditions of this Agreement, Norgine
shall have full responsibility and authority for all aspects of the
Commercialization of the Product in the Norgine Territory [***], including
developing and executing a plan for commercial launch, obtaining all required
approvals from Regulatory Authorities for Commercialization (including seeking
and obtaining pricing and reimbursement approvals where required for
Commercialization), marketing and promotion, booking sales and distribution and
performance of related services, providing customer support, including handling
medical queries, and performing other related functions. Norgine shall update
AMAG regarding its Commercialization activities at regular meetings of the JSC.
Norgine shall provide written notification to AMAG as to the occurrence of the
First Commercial Sale in the Norgine Territory within [***] after such
occurrence.
(b)    AMAG Responsibilities. AMAG shall have full responsibility and authority
for all aspects of the Commercialization of the Product in the AMAG Territory
[***], including obtaining all required approvals from Regulatory Authorities
for such Commercialization, marketing and promotion, booking sales and
distribution and performance of related services, providing customer support,
including handling medical queries, and performing other related functions. AMAG
shall update Norgine regarding its Commercialization activities at regular
meetings of the JSC.
4.2    Sales and Distribution.
(a)    Orders and Sales. Norgine shall be solely responsible for handling all
returns, order processing, invoicing and collection, distribution, and inventory
and receivables for the Product throughout the Norgine Territory. Norgine shall
have the right and sole responsibility for establishing and modifying the terms
and conditions with respect to the sale of


23
ACTIVE/105730326.3





--------------------------------------------------------------------------------



the Product in the Norgine Territory, including any terms and conditions
relating to or affecting the price at which the Product shall be sold, discounts
available to any Third Party payers (including managed care providers, indemnity
plans, unions, self-insured entities, and government payer, insurance or
contracting programs), any discount attributable to payments on receivables,
distribution of the Product, and credits, price adjustments, or other discounts
and allowances to be granted or refused; provided, however, that Norgine shall
act in good faith when doing the foregoing.
4.3    Pricing. Norgine shall determine all pricing of the Product in the
Norgine Territory, with the understanding that Norgine shall also be solely
responsible for preparing and implementing the reimbursement strategy for the
Product in the Norgine Territory. AMAG shall, subject to any restrictions
imposed under Applicable Laws and Regulations, use reasonable efforts to provide
all the data reasonably deemed necessary by Norgine and within its possession or
control so as to support any application by Norgine for desired medical
reimbursement rates in the Norgine Territory.
4.4    Product Branding; Promotional Materials; Product Training.
(a)    Norgine shall reasonably cooperate with AMAG and its designees to
establish a global branding strategy for the Product worldwide. Norgine shall
Commercialize the Product in the Norgine Territory under the worldwide brand and
consistent with such global branding strategy, subject to variations reasonably
determined by Norgine (and discussed with AMAG) to be appropriate based on the
needs of particular countries in the Norgine Territory. To the extent such
branding is not permitted by any applicable Regulatory Authority in the Norgine
Territory, the Parties, through the JSC, shall discuss in good faith an
alternative brand or adjustment to the global branding strategy. [***].
(b)    AMAG shall develop and implement training programs regarding the Product
and the Commercialization thereof [***] for use in the AMAG Territory. [***].
Norgine shall ensure that each member of its Commercialization staff
satisfactorily completes the level of training appropriate for such Person’s
position and expected Commercialization activities under this Agreement in
accordance with Applicable Laws and Regulations. For clarity, nothing in this
Section 4.4(b) shall preclude Norgine from developing its own training program
for the Product for its and its Sublicensees’ personnel; provided that, upon
AMAG’s reasonable request, Norgine will provide AMAG with a reciprocal right to
access such materials and to review and comment on any such materials, and
Norgine shall not unreasonably refuse to implement any AMAG comments.
4.5    Diversion.
(a)    Norgine hereby covenants and agrees that it shall not, either directly or
indirectly, promote, market, distribute, import, sell or have sold the Product,
including via the Internet or mail order, to any Third Party, address or
Internet Protocol address outside of the Norgine Territory, provided that the
foregoing shall not restrict Norgine from (i) participating in international
meetings and conferences, medical congresses and the like outside of the Norgine
Territory, and marketing and promotion of the Product to Third Party attendees
at such meetings,


24
ACTIVE/105730326.3





--------------------------------------------------------------------------------



conferences, and congresses for the Norgine Territory, and (ii) engaging key
opinion leaders from outside the Norgine Territory to participate in education,
advisory, and other activities relating to the Product in the Norgine Territory.
(b)    If any material quantity of Product sold by Norgine or any of its
Affiliates or any of their Sublicensees, wholesalers or Distributors is diverted
for promotion, marketing, distribution, importation or sale outside the Norgine
Territory, the following shall apply: (i) if the Product was diverted by an
identifiable wholesaler, Distributor, employee or agent of Norgine then, [***];
and (ii) if [***], then Norgine, to the extent permitted by Applicable Laws and
Regulations, [***]. For purposes of this Section 4.5(b), a “material quantity of
Product” shall be [***] of Net Sales of the Product in the AMAG Territory.
(c)    AMAG hereby covenants and agrees that it shall not, either directly or
indirectly, promote, market, distribute, import, sell or have sold the Product,
including via the Internet or mail order, to any Third Party, address or
Internet Protocol address inside of the Norgine Territory, provided that the
foregoing shall not restrict AMAG from (i) participating in international
meetings and conferences, medical congresses and the like in the Norgine
Territory, and marketing and promotion of the Product to Third Party attendees
at such meetings, conferences, and congresses for the AMAG Territory, and (ii)
engaging key opinion leaders from the Norgine Territory to participate in
education, advisory, and other activities relating to the Product in the AMAG
Territory.
(d)    If any material quantity of Product sold by AMAG or any of its Affiliates
or any of their Licensees, wholesalers or Distributors is diverted for
promotion, marketing, distribution, importation or sale outside the AMAG
Territory, the following shall apply: (i) if the Product was diverted by an
identifiable wholesaler, Distributor, employee or agent of AMAG then, [***]; and
(ii) if any [***], then AMAG, to the extent permitted by Applicable Laws and
Regulations, [***]. For purposes of this Section 4.5(d), a “material quantity of
Product” shall be [***] of Net Sales of the Product in the Norgine Territory.
4.6    Competitive Products.
(a)    During [***], neither Norgine nor any of its Affiliates shall, directly
or indirectly or with or through any Third Party, Develop, Manufacture, or
Commercialize a Competitive Product anywhere in the world.
(b)    During [***], neither AMAG nor any of its Affiliates shall, directly or
indirectly or with or through any Third Party, Develop, Manufacture, or
Commercialize a Competitive Product anywhere in the Norgine Territory.
(c)    Notwithstanding Sections 4.6(a) and 4.6(b), if (i) a Business Combination
occurs with respect to either Party with a Third Party that has a material
pharmaceutical program other than programs directed to a Competitive Product or
(ii) a Party acquires a Third Party that has a material pharmaceutical program
other than programs directed to a Competitive Product (including by a merger or
consolidation) so that such Third Party becomes an Affiliate over which the
acquiring Party has control (as defined in Section 1.2), or (iii) a Party
acquires all or


25
ACTIVE/105730326.3





--------------------------------------------------------------------------------



substantially all of the assets of a Third Party (including any subsidiaries or
divisions thereof) that has a material pharmaceutical program other than
programs directed to a Competitive Product (each of (i), (ii) and (iii), a
“Business Acquisition”; such Party, the “Business Party”), and, in each case,
the Third Party (or any of such Third Party’s then-existing Affiliates) already
has, or the acquired assets contain, as applicable, a program that existed prior
to, or was planned prior to and is demonstrably to be implemented shortly after,
the Business Acquisition that would otherwise violate Section 4.6(a) or Section
4.6(b) at the time of such Business Acquisition (a “Business Program”), then
such Third Party (or such Third Party’s Affiliate) or the Business Party, as
applicable, shall be permitted to continue such Business Program after such
Business Acquisition and such continuation shall not constitute a violation of
Section 4.6(a) or Section 4.6(b) above; provided however that (A) none of the
AMAG Licensed Technology, Norgine Licensed Patents, Norgine Licensed Know-How,
or other Patents or Know-How Controlled by the other Party and, in each case,
licensed to the Business Party shall be used in the Business Program, and (B)
the research or Development activities required under this Agreement shall be
conducted separately from any research or Development activities directed to
such Business Program, including the maintenance of separate lab notebooks and
records (password-protected to the extent kept on a computer network) and
separate personnel working on each of the activities under this Agreement and
the activities covered under such Business Program. The Business Party shall
adopt reasonable procedures to limit the dissemination of Confidential
Information to only those personnel having a need to know such Confidential
Information in order for such Business Party and/or the Third Party, as
applicable, to perform its obligations or to exercise its rights under this
Agreement, including, in furtherance of the foregoing goal, adoption of
reasonable procedures to prohibit and limit the use and disclosure of
Confidential Information for competitive reasons against the other Party and its
Affiliates, including the use of Confidential Information for the research,
Development, Manufacture or Commercialization of Products, and to prohibit or
limit Confidential Information from being disclosed to or used by any person who
is also working on or making scientific, intellectual property or commercial
decisions regarding Products at the time of receipt or use of any Confidential
Information, or within [***] following receipt or use of any Confidential
Information.
4.7    Recalls, Market Withdrawals or Corrective Actions. In the event that any
Regulatory Authority issues or requests a recall or takes a similar action in
connection with the Product, or in the event either Party determines that an
event, incident or circumstance has occurred that may reasonably be expected to
result in the need for a recall or market withdrawal of the Product in its own
territory, the Party notified of such recall or similar action, or the Party
that desires such recall or similar action, shall, within [***] of such request,
order or determination, notify the other Party by telephone, facsimile or
e-mail. Each Party, in consultation with the other Party [***], shall decide
whether to conduct a recall of the Product in its own territory [***], provided
that, each Party shall provide the other Party with at least [***] notice of any
decision to effectuate a recall (except in the case of a government mandated
recall, when such Party may act (i) without such advance notice but shall notify
the other Party [***]. Each Party will make available all of its pertinent
records that may be reasonably requested by the other Party in order to effect a
recall of the Product in the other Party’s Territory. The Parties’ rights and
obligations under this Section 4.7 shall be subject to the terms of any Supply
Agreement(s) or Ancillary Agreements entered into between the Parties.


26
ACTIVE/105730326.3





--------------------------------------------------------------------------------



4.8    Compliance.
(a)    Each Party shall, and shall use reasonable efforts to cause its
respective Affiliates, officer(s), director(s), employee(s), agent(s),
representative(s), consultant(s), contractor(s), Distributor(s) and
Sublicensee(s) (the “Party Representatives”) to, comply with the terms of this
Agreement and all Applicable Laws and Regulations (including the U.S. Foreign
Corrupt Practices Act of 1977, as amended (“FCPA”) and other Anti-Corruption
Laws) relating to activities performed or to be performed by such Party
Representatives under or in relation to the Development, pursuit of Regulatory
Approval, and Commercialization of the Product pursuant to this Agreement.
(b)    Each Party represents and warrants to the other Party that, as of the
Effective Date, it and its Affiliates are in compliance with the Anti-Corruption
Laws of those countries where it operates (including the FCPA to the extent
applicable). Each Party covenants that each Party Representative engaged by such
Party or its Affiliate to perform activities under this Agreement will, to such
Party’s knowledge, be in compliance with the Anti-Corruption Laws of those
countries where such Party Representative operates (including the FCPA to the
extent applicable) at the time such Party Representative is engaged to perform
such activities.
(c)    In connection with this Agreement, each Party agrees that it and its
Party Representatives will not make, offer, give, promise to give, or authorize,
any bribe, kickback, payment or transfer of anything of value, directly or
indirectly, to any (A) executive, official, employee or agent of a governmental
department, agency or instrumentality, (B) director, officer, employee or agent
of a wholly or partially government-owned or -controlled company or business,
(C) political party or official thereof, or candidate for political office, or
(D) an executive, official, employee or agent of a public international
organization (“Government Official”) for the purpose of: (i) improperly
influencing any act or decision of the person or Government Official; (ii)
inducing the person or Government Official to do or omit to do an act in
violation of a lawful or otherwise required duty; (iii) securing any improper
advantage; or (iv) inducing the person or Government Official to improperly
influence the act or decision of any organization, including any government or
government instrumentality, in order to assist such Party in obtaining or
retaining business relating to the Product under this Agreement.
(d)    Each Party agrees that should it learn or have reason to know of any
payment or transfer (or any offer or promise to pay or transfer) relating to
this Agreement that violate the FCPA or any applicable Anti-Corruption Law and
would reasonably be likely to result in an enforcement proceeding under the FCPA
or any applicable Anti-Corruption Law, it shall promptly disclose it to the
other Party. The Parties will cooperate in any investigation related to any such
payment or transfer.
(e)    (i)    Each Party shall have the right to terminate this Agreement,
without penalty, on [***] prior written notice by such Party, if the other Party
or any of its Party Representatives is (a) convicted in a court of law of
violating an applicable Anti-Corruption Law; or (b) enters into a settlement
with a government authority with an admission of liability under an applicable
Anti-Corruption Law.


27
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(ii)    Each Party shall have the right to terminate this Agreement, without
penalty, on [***] prior written notice by such Party with respect to the
relevant country (or countries) in the Norgine Territory or AMAG Territory, if a
Party [***], that the other Party or any of its Party Representatives violated
an applicable Anti-Corruption Law in such country (or countries) in connection
with the performance of this Agreement.
(iii)    [***]
(iv)    [***]
(v)    This Section 4.8(e), and not Section 14.3, shall exclusively apply to
violations of the FCPA or other Anti-Corruption Laws by a Party or any of its
Party Representatives.
(f)    Each Party may disclose the terms of this Agreement or any action taken
under this Section 4.8 to prevent a potential violation or continuing violation
of applicable Anti-Corruption Laws, including the identity of the other Party
and the payment terms, to any government authority if such Party determines,
upon advice of counsel, that such disclosure is necessary.
5.    Manufacture and Supply
5.1    Responsibility for Supply. Subject to Sections 5.6 and 5.7, AMAG shall be
responsible for the Manufacture, either by itself or through one or more Third
Parties selected by AMAG at its sole discretion, [***], of all clinical (if
applicable) and commercial supplies of the Product necessary for the Development
and Commercialization of the Product in the Norgine Territory, in each case in
accordance with this Section 5.1 and the Supply Agreements, except as the
Parties may otherwise agree in writing. Not later than [***], AMAG shall enter
into written agreement(s) with one or more Third Party contract manufacturers
for the commercial supply of Product that are sufficient to fulfill AMAG’s
obligation to supply [***] (pursuant to AMAG’s obligations under this
Agreement), commercial supplies of Product to Norgine hereunder (a “CMO
Agreement”). [***]. If AMAG fails to enter into a CMO Agreement by such date,
then upon [***] prior written notice to AMAG, Norgine shall have the right to
assume Manufacturing of the Product for the Norgine Territory pursuant to
Section 5.6, provided that if AMAG enters into a CMO Agreement within such [***]
notice period, Norgine shall not have the right to assume Manufacturing of the
Product. [***]. The foregoing remedies set forth in this Section 5.1 shall be
Norgine’s sole and exclusive remedy, and AMAG’s sole and exclusive obligation,
with respect to any breach by AMAG of its obligation to enter into a CMO
Agreement by the date specified in this Section 5.1. Any Product supplied to
Norgine by AMAG shall be delivered to Norgine in unlabeled vials [***] for the
country or countries in the Norgine Territory for which the Product is delivered
[***].
5.2    Supply Agreement. Within [***], the Parties shall in good faith negotiate
and enter into a supply agreement (the “Commercial Supply Agreement”) governing
the commercial supply of the Product to Norgine for its requirements of the
Product for Commercialization in the Norgine Territory, together with a related
quality agreement and pharmacovigilance agreement


28
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(such agreements, “Ancillary Agreements”). In the event that Norgine is required
to perform a Regulator-Requested Trial, the Parties [***] negotiate and enter
into a supply agreement (“Clinical Supply Agreement” and, together with
Commercial Supply Agreement, the “Supply Agreements”) governing the supply of
the Product to Norgine needed to carry out any Regulator-Requested Trial
required to be performed by Norgine pursuant to Section 3.1(b). The price of
clinical and commercial quantities of Product ordered by Norgine under the
Supply Agreements, shall be equal to [***] of AMAG’s Fully Burdened
Manufacturing Costs for the Product. The Supply Agreements shall provide other
customary terms and conditions, such as acceptance and rejection procedures,
forecasts and order procedures, recall and release procedures, release
documentation, change controls, and audit rights by Norgine, in each case to be
consistent with the terms and conditions of the CMO Agreement(s) and taking into
consideration any [***] under the CMO Agreement(s) as reasonably agreed by the
Parties.
5.3    Expert Resolution for Failure to Agree. If the Parties fail to reach
agreement and enter into a Supply Agreement within the applicable period set
forth in Section 5.2, and after attempting to resolve such Dispute under Section
2.3, then, if elected by either Party, the final terms and conditions of such
Supply Agreement will be determined [***]:
(a)    [***]
(b)    [***]
(c)    [***]
(d)    [***]
5.4    Change of Manufacturing Process. AMAG shall reasonably inform Norgine of
developments in matters of process development and Manufacturing of the Product,
and shall consult with Norgine with respect to the development and manufacturing
processes of the Product adopted by AMAG to the extent necessary to obtain
Regulatory Approval(s) of the same in the Norgine Territory. Norgine shall
promptly notify AMAG of any information that may impact approvability of the
Product in the Norgine Territory. [***].
5.5    Target FBMC. AMAG shall use Commercially Reasonable Efforts to achieve
the target FBMC established by the JDC for the Product supplied for
Commercialization in the Norgine Territory.
5.6    Manufacturing Transfer.
(a)    Without limiting Section 5.1, Norgine shall have the option of assuming
the responsibility for the Manufacture of clinical and commercial supplies of
the Product upon written notice to AMAG (i) in the event of a material breach of
a Supply Agreement, subject to the materiality, notice and cure provisions
agreed by the Parties pursuant to such Supply Agreement; (ii) under the
circumstances set forth in Section 5.1; (iii) if the supply price for Product
supplied to Norgine for Commercialization in the Norgine Territory exceeds at
any time


29
ACTIVE/105730326.3





--------------------------------------------------------------------------------



[***] in the Norgine Territory; or (iv) a Supply Disruption (each of (i) through
(iv), a “Manufacturing Transition Event”).
(b)    Upon the occurrence of a Manufacturing Transition Event, if Norgine
elects to Manufacture or have Manufactured the Product for the Norgine
Territory, Norgine shall provide to the JDC its plans for Manufacturing,
including any Third Parties Norgine intends to use to Manufacture the Product,
and then within [***] of the JDC’s review of such plans, the Parties shall agree
on a technology transfer plan, pursuant to which AMAG shall [***]. Norgine may
make such transfer request for itself or for a Norgine-selected Third Party
manufacturer, provided that Norgine shall not use any Third Party manufacturer
that AMAG has contracted with or that AMAG has informed Norgine of its intent to
contract with for the Manufacture of the Product (“Technology Transfer”). Such
Technology Transfer shall be commenced within a commercially reasonable
timeframe following Norgine’s request. To the extent AMAG uses a Third Party to
Manufacture Product, AMAG shall use Commercially Reasonable Efforts to procure
the cooperation of such Third Party in the Technology Transfer, provided that
AMAG shall not be responsible for transferring technology from such Third Party
manufacturer to Norgine beyond that which AMAG is able to procure through such
Commercially Reasonable Efforts. Any such Third Party manufacturers designated
by Norgine to receive a Technology Transfer shall be required to sign with AMAG
a confidentiality agreement on terms reasonably acceptable to AMAG. [***].
(c)    The Parties contemplate that remedies for any Supply Disruption or
failure by AMAG to perform under any Supply Agreement shall be addressed in the
Supply Agreement(s) and any such Supply Disruption or failure shall not
constitute a material breach of this Agreement. For purposes of clarity, (i)
this Section 5.6(c) is without prejudice to the provisions of Sections 5.6(a)
and 5.6(b) and (ii) the remedies set forth in Section 14.7 of this Agreement
shall not apply to any such Supply Disruption or failure.
5.7    Major Safety Issue. If AMAG [***] determines [***] that there is a Major
Safety Issue with respect to the Product, it shall notify Norgine that it
intends to stop Developing and/or Commercializing the Product and as a result
intends to stop supplying Norgine with clinical or commercial quantities of the
Product (as applicable) pursuant to the then-applicable Supply Agreement. [***].
Following notification by AMAG of its determination of a Major Safety Issue,
AMAG’s supply obligations under Sections 5.1 and 5.2 shall no longer apply.
6.    Payments
6.1    Upfront Payment. On the Effective Date, Norgine shall pay to AMAG Thirty
Million Dollars ($30,000,000), which shall be non-refundable and non-creditable
against any other payments due under this Agreement.
6.2    Regulatory Milestone Payments.
(a)    Norgine shall pay to AMAG the one-time milestone payments listed below
for the first achievement of the corresponding milestone event (each such event,
a


30
ACTIVE/105730326.3





--------------------------------------------------------------------------------



“Regulatory Milestone Event” and each such payment, a “Regulatory Milestone
Payment”), which in each case shall be non-refundable and non-creditable.

Regulatory Milestone EventMilestone Payment ($)
Grant of conditional Regulatory Approval of the Product by the EMA pursuant to
Commission Regulation (EC) No 507/2006


[***]Grant of Regulatory Approval of the Product by the EMA[***]
Achievement of pricing and reimbursement approval for the Product in three (3)
of the Major European Countries of at least [***] per vial


[***]
Achievement of pricing and reimbursement approval in all of the Major European
Countries for an indication that includes [***], provided that this Regulatory
Milestone Payment shall be payable only to the extent AMAG is required to pay
the corresponding milestone payment under the [***].
[***]



(b)    Each of the Regulatory Milestone Payments described above shall be
payable only once, regardless of the number of times the associated Regulatory
Milestone Events are achieved. If the EMA grants Regulatory Approval of the
Product without first granting conditional Regulatory Approval pursuant to
Commission Regulation (EC) No 507/2006, then Norgine will pay the sum of [***]
upon Regulatory Approval of the Product by the EMA. If the [***] is paid by
Norgine and AMAG subsequently is entitled to any credit under the [***] with
respect to the [***], AMAG shall promptly pay to Norgine the amount of such
credit.
(c)    Norgine shall provide written notification to AMAG of the achievement of
each of the Regulatory Milestone Events described above within [***] after each
such achievement. AMAG shall deliver to Norgine a written invoice for the
Regulatory Milestone Payment promptly after receipt of such written notification
from Norgine. All Regulatory Milestone Payments shall be due and payable within
[***] after receipt of such invoice from AMAG.
6.3    Sales Milestone Payments.
(a)    Norgine shall pay to AMAG the one-time milestone payments listed below
(each, a “Sales Milestone Payment”) for the first achievement of the
corresponding one-time milestone event (each, a “Sales Milestone Event”), which
in each case shall be non-refundable and non-creditable.


31
ACTIVE/105730326.3





--------------------------------------------------------------------------------




Sales Milestone EventMilestone Payment ($)
(A) First occurrence of a Calendar Year in which aggregate Annual Net Sales of
the Product in the Norgine Territory equal or exceed [***]
 [***]
(B) First occurrence of a Calendar Year in which aggregate Annual Net Sales of
the Product in the Norgine Territory equal or exceed [***]
 [***]
(C) First occurrence of a Calendar Year in which aggregate Annual Net Sales of
the Product in the Norgine Territory equal or exceed [***]
 [***]
(D) First occurrence of a Calendar Year in which aggregate Annual Net Sales of
the Product in the Norgine Territory equal or exceed [***]
 [***]
(E) First occurrence of a Calendar Year in which aggregate Annual Net Sales of
the Product in the Norgine Territory equal or exceed [***]
 [***]
(F) First occurrence of a Calendar Year in which aggregate Annual Net Sales of
the Product in the Norgine Territory equal or exceed [***]
 [***]



(b)    Each of the Sales Milestone Payments described above shall be payable
only once, regardless of the number of times the associated Sales Milestone
Events are achieved.
(c)    Norgine shall provide written notification to AMAG of the achievement of
each of the milestones described above within [***] after each such achievement.
AMAG shall deliver to Norgine a written invoice for the Sales Milestone Payment
promptly after receipt of such written notification from Norgine. All Sales
Milestone Payments shall be due and payable within [***] after receipt of such
invoice from AMAG.
6.4    Product Royalties.
(a)    Subject to Section 6.5, Norgine shall pay to AMAG a royalty at the rate
determined in accordance with the royalty chart set forth below on Net Sales of
the Product in the Norgine Territory for the Royalty Term.

Aggregate Net Sales threshold of the Product in the Norgine Territory:Royalty
Rate (%):
On that portion of aggregate Annual Net Sales less than [***]
 [***]
On the portion of Annual Net Sales equal to or greater than [***] but less than
[***]
 [***]
On that portion of Annual Net Sales equal to or greater than [***]
[***]





32
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(b)    For purposes of determining when the Annual Net Sales thresholds as set
forth above have been met, Calendar Quarter Net Sales shall be converted from
local currency in the region or country in the Norgine Territory into Euros
using the exchange rate set forth in Section 6.7 when calculating the amount of
payment of royalties due, and the converted Calendar Quarter Net Sales amounts
for the four Calendar Quarters in a Calendar Year will be used to determine
whether the Annual Net Sales thresholds have been met.
6.5    Royalty Adjustments.
(a)    Antistacking. On a country-by-country basis, the royalties otherwise
payable by Norgine to AMAG under Section 6.4 with respect to Net Sales of
Product by Norgine, its Affiliates or Sublicensees for a Calendar Quarter may be
reduced by [***] of the royalties actually paid by Norgine to any Third Party
licensor pursuant to a Norgine In-License with respect to such country and
Calendar Quarter.
(b)    Generic Competition. On a country-by-country [***] basis, the royalty
rates otherwise due to AMAG shall be reduced if and for so long as Generic
Competition exists in such country during [***] in the following amounts: [***].
For purposes of this Section 6.5(b), “Generic Product” means, in a given
country, a product that (x) has the same active pharmaceutical ingredient(s) as
the Product and that has received all necessary Regulatory Approval(s) from such
Regulatory Authorities in such country to market and sell such product as a
pharmaceutical product for any of the indications included in the approved
labeling for the Product, where such Regulatory Approval(s) were obtained by
making a reference to or relying on data provided to relevant Regulatory
Authorities in the application(s) for Regulatory Approval for the Product, and
(y) is sold in such country by a Third Party that has not obtained the rights to
market or sell such product as a Sublicensee or Distributor of Norgine or any of
its Affiliates or Sublicensees with respect to the Product. For purposes of this
Section 6.5(b), “Generic Competition” means, with respect to the Product in a
given country [***], one or more Generic Products is commercially available in
such country and such Generic Product(s) [***].
(c)    Limitation. In no event shall the royalty reductions described in this
Section 6.5, alone or together, reduce the royalties payable by Norgine for the
Product in a country [***].
6.6    Quarterly Reports; Payment. During the Term, following the First
Commercial Sale of the Product in the Norgine Territory, Norgine shall furnish
to AMAG a quarterly written report for the Calendar Quarter showing the Net
Sales of the Product subject to royalty payments sold by Norgine and its Related
Parties in the Norgine Territory during the reporting period and the royalties
payable under this Agreement. Reports under this Section 6.6 shall be due on the
[***] following the close of each Calendar Quarter in a form reasonably agreed
to by the Parties, summarizing the calculation of Net Sales for such Calendar
Quarter, which shall include, without limitation (i) the gross amount invoiced
for the Product sold, (ii) an itemized listing of the type and amount of all
deductions and offsets taken from the gross amount invoiced to arrive at the Net
Sales calculation, and (iii) to the extent applicable, the basis for any
adjustments pursuant to Section 6.5 to the royalty payable hereunder on a
country-by-country basis. AMAG promptly shall deliver to Norgine a written
invoice for the royalties shown to have accrued by each report,


33
ACTIVE/105730326.3





--------------------------------------------------------------------------------



and Norgine shall, unless otherwise specified under this Agreement, pay such
invoice within [***] after receipt of such invoice from AMAG.
6.7    Payment Exchange Rate.
(a)    All payments to be made by Norgine to AMAG under this Agreement shall be
made in Dollars by bank wire transfer in immediately available funds to a bank
account in the United States designated in writing by AMAG. For any Net Sales
made in a currency other than Euros, such currency will be converted to Euros
using Norgine’s then-current standard exchange rate methodology consistent
applied for the translation of foreign currency sales into Euros. The royalties
payable under Section 6.4 shall be calculated in Euros and the royalty payment
payable to AMAG shall be converted into Dollars using the arithmetic daily
average of the relevant published currency exchange rate published at
http://fxtop.com, across the calendar quarter for which the relevant royalty
payment is due, or such other source as the Parties may agree in writing.
(b)    In the event that, by reason of Applicable Laws and Regulations in any
country, it becomes impossible or illegal for Norgine (or any of its Affiliates
or Sublicensees) to transfer, or have transferred on its behalf, payments owed
AMAG hereunder, Norgine will promptly notify AMAG of the conditions preventing
such transfer and such payments will be deposited in local currency in the
relevant country to the credit of AMAG in a recognized banking institution in
that country designated by AMAG or, if none is designated by AMAG within a
period of [***], in a recognized banking institution selected by Norgine or any
of its Affiliates or its Sublicensees, as the case may be, and identified in a
written notice given to AMAG.
6.8    Taxes. All taxes applicable to the Development, Manufacture,
Commercialization, use, import, distribution or sale of the Product in the
Norgine Territory or assessable on any payments made by Norgine to AMAG under
this Agreement shall be paid by Norgine, with the exception of income taxes owed
by AMAG. If Norgine is required under Applicable Laws and Regulations to deduct
or withhold any taxes on any payments from Norgine to AMAG pursuant to this
Agreement, Norgine shall pay any such taxes, pay such amounts to the relevant
governmental entity on behalf of AMAG. Norgine shall furnish to AMAG appropriate
evidence of payment (including official receipts) of such taxes or other amount
required by Applicable Laws and Regulations to be deducted from any payment due
under this Agreement to AMAG. The Parties will cooperate with one another and
use reasonable efforts to reduce or eliminate tax withholding or similar
obligations in respect of royalties, milestone payments, and other payments made
by Norgine to AMAG under this Agreement. AMAG will provide Norgine any tax forms
that may be reasonably necessary in order for Norgine not to withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
Each Party will provide the other with reasonable assistance to enable the
recovery, as permitted by Applicable Laws and Regulations, of withholding taxes,
value added taxes, or similar obligations resulting from payments made under
this Agreement, such recovery to be for the benefit of the Party bearing such
withholding tax.
7.    Record Keeping, Inspections and Audits


34
ACTIVE/105730326.3





--------------------------------------------------------------------------------



7.1    Records.
(a)    Development, Manufacturing and Commercialization Activities. Each Party
shall maintain appropriate records of: (i) all research, Development,
Manufacturing and Commercialization events and activities conducted by it or on
its behalf related to the Product hereunder, and all costs incurred in
connection therewith, as applicable; and (ii) all significant information
generated by it or on its behalf in connection with Development of the Product
under this Agreement, in each case in accordance with such Party’s usual
documentation and record retention practices and in compliance with Applicable
Laws and Regulations in its territory, provided that this Section 7.1(a) shall
not apply to sales and financial records addressed by Section 7.1(b). All
records referenced by this Section 7.1(a) shall be in sufficient detail to
properly reflect, in good scientific manner, all significant work done and
results of studies and clinical trials undertaken, and further shall be at a
level of detail appropriate for patent and regulatory purposes. Each Party and
its Affiliates shall document, and shall cause its Licensees and Sublicensees
(as applicable) to document, all clinical trials and other studies and research
conducted pursuant to the terms of this Agreement in formal written study
reports in accordance with applicable guidelines (e.g., cGCP, cGLP, and cGMP)
and all other Applicable Laws and Regulations. Upon the reasonable request of a
Party, the other Party shall make a summary of the information included in such
records available to the requesting Party in a format to be mutually agreed by
the Parties. Subject to Applicable Laws and Regulations (including, but not
limited to, the data privacy act in each country), each Party shall also have
the right to review original versions of such records maintained by the other
Party and its Affiliates (and its non-Affiliate Related Parties) no more often
than [***], at reasonable times, upon written request to other Party. Each Party
shall cause its Related Parties to comply with this Section 7.1(a).
(b)    Records for Norgine Payments. Norgine shall keep complete and accurate
records in sufficient detail to ensure that the Parties can accurately calculate
the full amount of Sales Milestone Payments and royalties payable to AMAG under
Sections 6.3 and 6.4.
(c)    AMAG FBMC and Other Costs. AMAG shall keep complete and accurate records
with such detail as shall reasonably allow Norgine to determine the basis for
such FBMC and the costs and expenses incurred by AMAG pursuant to the Phase 3
Budget including in the conduct of the Pivotal Clinical Trial. At the reasonable
request of Norgine, AMAG shall make such records available to Norgine.
7.2    Audit Rights.
(a)    Upon the written request of a Party (“Requesting Party”) with reasonable
advance notice and not more than [***], the other Party shall permit an
independent certified public accounting firm of internationally recognized
standing not utilized by the Requesting Party in the [***] period preceding such
request and selected by the Requesting Party and reasonably acceptable to the
other Party, at its own expense, to have access during normal business hours to
such of the records as may be reasonably necessary to verify the that the
correct amounts have been paid to or by such Party under this Agreement during
any Calendar Year ending not more than [***] prior to the date of such request.
The accounting firm shall disclose to the Requesting Party only whether the
reports are correct or incorrect and the specific


35
ACTIVE/105730326.3





--------------------------------------------------------------------------------



details concerning any discrepancies. No other information shall be provided to
the Requesting Party in connection with this audit right. The audit report will
be final and binding on the Parties, provided that each Party will be given an
opportunity by the accounting firm to raise any manifest error in the audit
report prior to the finalization of the audit report. The records for a
particular Calendar Year may be audited only [***]. This right to audit shall
remain in effect throughout the life of this Agreement and for a period of [***]
after the termination of this Agreement.
(b)    Discrepancies. If such accounting firm identifies a discrepancy, the
other Party shall pay the Requesting Party the amount of the discrepancy
(whether underpayment or overpayment) within [***] of the date the Requesting
Party delivers to the other Party such accounting firm’s written report so
concluding, or as otherwise agreed upon by the Parties. [***].
(c)    Confidentiality. Each Party shall treat all information of the other
Party subject to review under this Article 7 in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with the
audited Party and any applicable Related Parties, obligating it or them to
retain all such information in confidence pursuant to such confidentiality
agreement.
8.    Licenses
8.1    Licenses to Norgine.
(a)    Development and Commercialization License. Subject to the terms and
conditions of this Agreement, AMAG hereby grants to Norgine an exclusive
(including as to AMAG and its Affiliates), royalty-bearing license (or
sublicense, as applicable), with the right to grant sublicenses (subject to
Section 8.1(f)), under the AMAG Licensed Technology and the AMAG Licensed
Trademarks to conduct the Development activities allocated to Norgine hereunder,
and to Commercialize and otherwise distribute, sell, offer for sale and import
the Product in the Field in the Norgine Territory during the Term. For purposes
of clarity, AMAG may conduct Development activities in the Norgine Territory to
the extent provided in the Development Plan.
(b)    Manufacturing License. Subject to the terms and conditions of this
Agreement, AMAG hereby grants to Norgine, exercisable by Norgine from and after
a Manufacturing Transition Event and for the remainder of the Term, a
non-exclusive, royalty-free license (or sublicense, as applicable), with the
right to grant sublicenses (subject to Section 8.1(f)), under the AMAG Licensed
Technology and the AMAG Licensed Trademarks to Manufacture the Product in the
Field anywhere in the world for the Norgine Territory. For purposes of clarity,
any Net Sales of the Product manufactured by or on behalf of Norgine shall
continue to be royalty-bearing in accordance with Article 6.
(c)    Post Royalty-Term License. The licenses granted to Norgine in Section
8.1(a) and 8.1(b) shall automatically convert, on a country-by-country basis in
the Norgine Territory, to a fully paid-up, non-royalty bearing, perpetual,
exclusive, irrevocable license upon the expiration of the Royalty Term
applicable to such country (but not upon an earlier


36
ACTIVE/105730326.3





--------------------------------------------------------------------------------



termination of this Agreement), provided that such license shall become
non-exclusive in such country upon the commercial launch of a Generic Product in
such country.
(d)    AMAG Third Party Agreements.
(i)    All licenses granted to Norgine in Section 8.1(a) and 8.1(b) are subject
to the rights and obligations of AMAG under the AMAG Third Party Agreements.
AMAG shall be responsible for all financial and payment obligations under each
AMAG Third Party Agreement. Subject to Section 8.1(d)(ii), Norgine will comply
with all applicable provisions of the AMAG Third Party Agreements in all
material respects and Norgine agrees to (and shall cause its Related Parties to)
timely perform and take such actions as may be required to allow AMAG to comply
with its obligations thereunder, including to provide to AMAG such information
and reports as it reasonably requires, comply with reasonable requests for
access to Norgine’s (and its Related Parties’) records or facilities or
otherwise cooperate with AMAG including with respect to any financial and
regulatory reporting, audit and payment obligations under each AMAG Third Party
Agreement, insofar as they relate to the Product or Norgine’s (and its Related
Parties’) activities hereunder.
(ii)    AMAG shall disclose to Norgine the terms of each AMAG Third Party
Agreement entered into after the Effective Date with which Norgine would be
required to comply with under Section 8.1(d)(i), and otherwise provide Norgine
with such assistance and information as Norgine reasonably requires to assess
such provisions. If Norgine does not agree to the inclusion of such AMAG Third
Party Agreement under this Agreement, then (A) the Patents and Know-How
in-licensed under such AMAG Third Party Agreement shall not be deemed
“Controlled” by AMAG (or included within the AMAG Licensed Technology) and (B)
such agreement shall not be considered an AMAG Third Party Agreement.
(iii)    AMAG agrees that it shall reserve the right in such AMAG Third Party
Agreement to disclose the terms of such agreement to Norgine (subject to
confidentiality obligations), and grant sublicenses to Norgine as contemplated
herein and use Commercially Reasonable Efforts to provide for the survival of
any sublicenses granted thereunder in the event of termination of such
agreement.
(e)    Clinical Data License. Subject to the terms and conditions of this
Agreement, AMAG hereby grants to Norgine a royalty-free license, with the right
to grant sublicenses (subject to Section 8.1(f)), during the Term to use all
Clinical Data and other data Controlled by AMAG as necessary or useful for
Norgine to (i) seek and maintain Regulatory Approval for the Product in the
Norgine Territory, or (ii) to Commercialize the Product in the Field in the
Norgine Territory or, (iii) from and after a Manufacturing Transition Event, to
Manufacture, the Product in the Field for the Norgine Territory in each case
((i)-(iii)) during the Term. The license rights granted in clauses (i) and (ii)
above are exclusive (including as to AMAG and its Affiliates) and in clause
(iii) are non-exclusive. At Norgine’s request, AMAG shall provide a copy of the
foregoing Clinical Data on a commercially reasonable schedule to Norgine. AMAG
shall ensure that all Clinical Data generated by AMAG’s Affiliates and Licensees
with respect to the Product are Controlled by AMAG.


37
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(f)    Sublicensees. In no event shall Norgine grant any sublicense to any of
the rights granted to it pursuant to Section 8.1(a), 8.1(b) or 8.1(e) without
AMAG’s prior written consent, such consent not to be unreasonably withheld,
delayed or conditioned, except that such consent shall not be required with
respect to sublicenses to (i) Affiliates of Norgine, (ii) Distributors of
Norgine or its Affiliates, or (iii) consultants, subcontractors, or other
suppliers or vendors (including contract research organizations and contract
manufacturing organizations) who are engaged by Norgine to provide services
directly related to the Development and Commercialization of the Product in the
Norgine Territory. Each sublicense granted by Norgine shall be in writing and
consistent with this Agreement and subordinate thereto, and Norgine shall remain
responsible to AMAG for the compliance of each Sublicensee with the terms and
conditions of this Agreement, including with respect to the financial and other
obligations due under this Agreement. Norgine shall provide a copy of each such
sublicense for which AMAG’s prior written consent is required (and all
amendments or restatements thereof), which may be reasonably redacted as
necessary to protect commercially sensitive information, to AMAG so that AMAG
can confirm Norgine’s compliance with the foregoing. Each sublicense granted by
Norgine under this Agreement shall permit the conversion of such sublicense to a
direct license with AMAG at AMAG’s sole option (and discretion) in the event
this Agreement is terminated and, upon such conversion, AMAG shall be
responsible for all former obligations of Norgine under such sublicense. Norgine
shall include in each such sublicense a requirement obligating such Sublicensee
to reasonably cooperate with AMAG.
(g)    Limitations. During the Term, Norgine shall not (either by itself, or
with or through a Related Party or Third Party) (i) Develop or Commercialize the
Product, (ii) utilize any Clinical Data or (iii) practice the AMAG Licensed
Technology, in each case of ((i), (ii) and (iii)) outside of the scope of this
Agreement.
(h)    Rights Retained by AMAG. Norgine shall receive only those rights
expressly granted by AMAG under the provisions of this Agreement, and any right
not expressly granted to Norgine under the provisions of this Agreement shall be
retained by AMAG.
8.2    Licenses to AMAG.
(a)    Product License. Subject to the terms and conditions of this Agreement,
Norgine hereby grants to AMAG a royalty-free (except as provided in Section
14.6(b)(i)), perpetual, irrevocable license, with the right to grant sublicenses
(through multiple tiers), under the Norgine Licensed Patents and Norgine
Licensed Know-How that is incorporated into the Product or that is specifically
related to the Product to the extent reasonably useful or necessary for AMAG
(its Affiliates or Licensees) to (i) research, develop, make, have made and use
the Product, or products containing or incorporating Ciraparantag (whether as a
monotherapy, multi-therapy, combination or otherwise, but only with respect to
Ciraparantag and not other therapeutically active ingredients) in the AMAG
Territory and Norgine Territory, and (ii) sell, offer for sale and import the
Product and such products in the AMAG Territory. The license granted in clause
(i) above shall be co-exclusive with Norgine, and the license granted in clause
(ii) above shall be exclusive. For clarity, the license granted to AMAG under
this Section 8.2(a) shall survive expiration or termination of this Agreement.
Each sublicense granted by AMAG


38
ACTIVE/105730326.3





--------------------------------------------------------------------------------



shall be in writing and consistent with this Agreement and subordinate thereto,
and AMAG shall remain responsible to Norgine for the compliance of each
Sublicensee with the terms and conditions of this Agreement.
(b)    Clinical Data License. Subject to the terms and conditions of this
Agreement, Norgine hereby grants to AMAG an exclusive, royalty-free, license,
with the right to grant sublicenses, to use all Clinical Data and other data
Controlled by Norgine as necessary or useful for AMAG to exercise its rights and
fulfill its obligations under this Agreement with respect to the Development and
Commercialization of the Product in the Field in the AMAG Territory. At AMAG’s
request, Norgine shall provide a copy of the foregoing Clinical Data on a
commercially reasonable schedule to AMAG. For clarity, the license granted to
AMAG under this Section 8.2(b) shall survive expiration or termination of this
Agreement. Norgine shall ensure that all Clinical Data generated by Norgine’s
Affiliates and or its Related Parties with respect to the Product are Controlled
by Norgine.
8.3    Future In-License Agreements. If Norgine determines that any Patent
Controlled by a Third Party is necessary for the Development, Commercialization,
or, from and after a Manufacturing Transition Event, Manufacture of the Product
in or for the Norgine Territory (each, a “Third Party Patent Right”), it shall
provide written notice of such determination to AMAG. If AMAG agrees, in its
reasonable discretion, that such Third Party Patent Rights are necessary or
desirable for the Development or Commercialization or, from and after a
Manufacturing Transition Event, Manufacture of the Product for the Norgine
Territory, then AMAG shall have the first right to enter into such a license and
shall sublicense such rights to Norgine under this Agreement. If AMAG determines
to enter into such a license, then prior to doing so AMAG shall provide Norgine
with a reasonable opportunity to review and comment on the proposed terms of
such license that are applicable to Norgine as a fully paid-up, royalty-free
sublicensee thereunder. AMAG shall use reasonable efforts to negotiate the terms
of such license accordingly, and in any event subject to Section 8.1(d)(iii). If
AMAG or any of its Affiliates does not enter a Third Party agreement for such
Third Party Patent Rights within [***] after receipt of notice from Norgine or,
if AMAG is using Commercially Reasonable Efforts to negotiate such Third Party
agreement, [***] after receipt of notice from Norgine, or if AMAG provides
written notice to Norgine that it does not intend to enter a license agreement
for such Third Party Patent Rights, then Norgine may enter an agreement to
obtain such a license (such agreement entered into by Norgine, a “Norgine
In-License”). If the Norgine In-License provides for an exclusive, sublicensable
license under such Third Party Patent Rights in the AMAG Territory, then Norgine
shall inform AMAG and shall provide AMAG with a copy of such license. If AMAG
notifies Norgine in writing that it wishes to obtain a non-exclusive sublicense
of such rights in the AMAG Territory, Norgine shall grant such a sublicense to
AMAG, and AMAG will be bound by the rights and obligations of such Norgine
In-License as they apply to AMAG as a sublicensee, including all payment
obligations that would be due under such agreement as a result of the sublicense
thereof granted to AMAG and AMAG’s exercise of such sublicensed rights,
including an equitable apportionment of any upfront fee or license fee as agreed
to by the Parties.


39
ACTIVE/105730326.3





--------------------------------------------------------------------------------



8.4    Limitations. During the Term, AMAG shall not (either by itself, or with
or through an Affiliate, Licensee or Third Party) practice the Norgine Licensed
Patents, Norgine Licensed Know-How or the Clinical Data or other data Controlled
by Norgine outside of the scope of the licenses granted to AMAG under this
Agreement.
8.5    Rights Retained by Norgine. AMAG shall receive only those rights
expressly granted by Norgine under the provisions of this Agreement, and any
right not expressly granted to AMAG under the provisions of this Agreement shall
be retained by Norgine.
8.6    No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party grants any license, express or implied, under its intellectual
property rights to the other Party.
8.7    Section 365(n) of the Bankruptcy Code. All rights and licenses granted to
either Party pursuant to any section of this Agreement are rights and licenses
to “intellectual property” (as defined in Section 101(35A) of title 11 of the
United States Code and of any similar provisions of Applicable Laws and
Regulations under any other jurisdiction (the “Bankruptcy Code”)). The licensee
Party shall retain and may fully exercise all of its rights and elections under
the Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the
Bankruptcy Code or analogous provisions of applicable Law outside the United
States, the other Party shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any intellectual property licensed to such
Party and all embodiments of such intellectual property, which, if not already
in such Party’s possession, shall be promptly delivered to it (a) upon any such
commencement of a bankruptcy proceeding upon such Party’s written request
therefor, unless the Party in the bankruptcy proceeding (x) elects to continue
to perform all of its obligations under this Agreement on or before any deadline
for making such election and (y) does not reject this Agreement or (b) if not
delivered under clause (a), following the rejection of this Agreement by the
Party in the bankruptcy proceeding upon written request therefor by the other
Party. AMAG and Norgine agree that all payments due from Norgine to AMAG shall
be considered “royalty payments” as that term is understood under Section 365(n)
of the Bankruptcy Code for purposes of that section. In the event AMAG is the
Party in the bankruptcy proceeding and rejects this Agreement, and Norgine
elects to retain its rights under this Agreement, Norgine shall make all such
payments, including without limitation all product royalties set forth in
Section 6.4, all Regulatory Milestone Payments and all Sales Milestone Payments
due under this Agreement, for the duration of the applicable Royalty Term.
Nothing in this Section 8.7 shall be deemed any admission that this Agreement is
an executory contract or that this Agreement or any obligation hereunder is
otherwise subject to rejection or disavowal in the bankruptcy, liquidation,
reorganization, receivership, assignment for the benefit of creditors,
administration, insolvency or similar proceeding or circumstance of a licensor
Party, nor any admission that upon any such proceeding or circumstance involving
such licensor Party, or upon any such rejection or disavowal by such licensor
Party, the licensee Party (or any Affiliate or Sublicensee thereof) would lose
or not be able to enforce or benefit from any right hereunder (or under any
applicable sublicense).
9.    Confidentiality; Publication


40
ACTIVE/105730326.3





--------------------------------------------------------------------------------



9.1    Nondisclosure Obligation.
(a)    Definition and Restrictions. All Confidential Information disclosed by
one Party to the other Party at any time, including before the Effective Date or
after the expiration or termination of this Agreement, shall be maintained in
confidence by the receiving Party and shall not be disclosed by the receiving
Party to any Third Party or used by the receiving Party for any purpose except
as set forth herein without the prior written consent of the disclosing Party,
during the Term and for a period of [***] thereafter, provided that with respect
to any Confidential Information of a Party that constitutes a trade secret, such
confidentiality and non-use obligations shall continue beyond such [***] period
for so long as such information constitutes a trade secret under Applicable Laws
and Regulations. The following shall not be deemed Confidential Information for
purposes of the restrictions set forth in this Section 9.1(a):
(i)    Information that is known by the receiving Party at the time of its
receipt, and not through a prior disclosure by the disclosing Party, as
documented by the receiving Party’s business records;
(ii)    Information that is or becomes part of the public domain through no
fault of the receiving Party;
(iii)    Information that is subsequently disclosed to the receiving Party by a
Third Party who may lawfully do so and is not under an obligation of
confidentiality to the disclosing Party; and
(iv)    Information that is developed by the receiving Party independently of
Confidential Information received from the disclosing Party, as documented by
the receiving Party’s business records.
(b)    Combinations. Any combination of features or disclosures shall not be
deemed to fall within the exclusions set forth in Section 9.1(a) merely because
individual features are published or available to the general public or in the
rightful possession of the receiving Party unless the combination itself and
principle of operation are published or available to the general public or in
the rightful possession of the receiving Party.
(c)    Permitted Disclosures. Notwithstanding the restrictions set forth in
Section 9.1(a), the receiving Party may disclose Confidential Information of the
other Party to:
(i)    governmental or other regulatory agencies in order to obtain Patents or
to gain or maintain approval to conduct clinical trials or to market the
Product, but such disclosure may be only to the extent reasonably necessary to
obtain Patents or approvals; or
(ii)    as the receiving Party deems necessary to be disclosed, to its
Affiliates, agents, consultants, or other Third Parties for the Development,
Manufacture (with respect to Norgine, to the extent permitted pursuant to the
terms of this Agreement) or Commercialization of the Product, or in connection
with a licensing transaction or contractual obligation related to the Product
(including obtaining insurance coverage) or loan, financing or


41
ACTIVE/105730326.3





--------------------------------------------------------------------------------



investment or acquisition, merger, consolidation or similar transaction (or for
such entities to determine their interest in performing such activities or to
determine their rights and obligations as a result of completing such
transactions) or in order to perform its obligations or exercise its rights
under this Agreement, in each case on the condition that any Third Parties,
other than Regulatory Authorities, to whom such disclosures are made agree to be
bound by confidentiality and non-use obligations substantially similar to those
contained in this Agreement; provided that the term of confidentiality may be of
shorter duration if customary given the nature of such Person (i.e., investors,
lenders and banking institutions).
(d)    Disclosure Required by Judicial or Administrative Process. If a Party is
required by judicial or administrative process to disclose Confidential
Information of the other Party that is subject to the non-disclosure provisions
of this Section 9.1, such Party shall, to the extent legally permissible,
promptly inform the other Party of the disclosure that is being sought in order
to provide the other Party an opportunity to challenge or limit the disclosure
obligations. Confidential Information that is disclosed by judicial or
administrative process shall remain otherwise subject to the confidentiality and
non-use provisions of this Section 9.1, and the Party disclosing Confidential
Information pursuant to law or court order shall use reasonable efforts,
including to obtain an order of confidentiality, to ensure the continued
confidential treatment of such Confidential Information.
(e)    Obligations Upon Termination. Upon the termination or expiration of this
Agreement, or upon the earlier request of either Party, the receiving Party
shall return to the disclosing Party, all of the disclosing Party’s Confidential
Information, including all copies thereof, provided that the receiving Party may
retain one copy for archival purposes, and provided further, that a receiving
Party shall not be required to destroy electronic files containing such
Confidential Information of the disclosing Party that are made in the ordinary
course of its business information back-up procedures pursuant to its electronic
record retention and destruction practices that apply to its own general
electronic files and information, and any such retained copies shall continue to
be subject to the confidentiality and non-use obligations in accordance with
this Agreement.
9.2    Publication.
(a)    Publication of Results. Norgine and AMAG each acknowledge the other
Party’s interest in publishing the results of its activities under the Agreement
in order to obtain recognition within the scientific community and to advance
the state of scientific knowledge. Each Party also recognizes the mutual
interest in obtaining valid patent protection and in protecting business
interests and trade secret information. Except for disclosures permitted
pursuant to Section 9.1, either Party and its employees wishing to make a
publication related to work performed under this Agreement shall deliver to the
other Party a copy of the proposed publication for review pursuant to Section
9.2(b).
(b)    Submission; Review. The Party seeking to publish results hereunder (the
“Publishing Party”) shall provide the other Party (the “Reviewing Party”) with a
copy of such proposed abstract, manuscript, or presentation no less than [***]
in the case of abstracts) prior to its intended submission for publication. The
Reviewing Party shall respond in writing promptly


42
ACTIVE/105730326.3





--------------------------------------------------------------------------------



and in no event later than [***] in the case of abstracts) after receipt of the
proposed material, with one or more of the following:
(i)    comments on the proposed material, which the Publishing Party shall
consider in good faith;
(ii)    a specific statement of concern, based upon the need to seek patent
protection or to block publication if the Reviewing Party determines that the
proposed disclosure is intellectual property that should be maintained as a
trade secret to protect any activities conducted under this Agreement; or
(iii)    an identification of the Reviewing Party’s Confidential Information
that is contained in the material reviewed.
(c)    Patent and Trade Secret Protection. In the event of concern by the
Reviewing Party over patent protection or whether maintaining a trade secret
would be a priority, the Publishing Party agrees not to submit such publication
or to make such presentation that contains such information until the Party that
owns the trade secret is given [***] to seek patent protection for any material
in such publication or presentation which it believes is patentable with the
Party owning such trade secret also retaining the final decision to instead
abandon such proposed publication or presentation and maintain such information
as a trade secret. Any Confidential Information of the Reviewing Party shall, if
requested by the Reviewing Party, be removed.
(d)    Review of Third Party Materials. With respect to any proposed abstracts,
manuscripts or summaries of presentations by investigators or other Third
Parties conducting activities under this Agreement with or on behalf of a Party,
such materials shall be subject to review by the other Party under this
Section 9.2 to the same extent that such Party has the right to do so.
9.3    Publicity; Use of Names.
(a)    Press Releases. The Parties shall issue a mutually acceptable press
release announcing the execution of this Agreement. A Party may issue any
subsequent press release relating to this Agreement or activities conducted
hereunder upon prior written approval of the other Party, such approval not to
be unreasonably withheld or delayed or conditioned. Notwithstanding the
foregoing, no approval of the other Party shall be required for a Party’s
release of subsequent press releases or securities filings solely disclosing (i)
that a milestone under this Agreement has been achieved or any payments
associated therewith have been received; (ii) that the filing or approval of an
MAA has occurred in the Norgine Territory (provided, however, that specific
dates of filing shall not be disclosed); (iii) that commercial launch of the
Product in the Norgine Territory has occurred; or (iv) any information that has
previously been approved and disclosed as permitted by this Section 9.3(a). For
the avoidance of doubt, nothing herein shall serve to prevent or limit AMAG’s
ability to issue press releases or other public disclosure with respect to the
Development, Commercialization, Manufacture or other exploitation of the Product
in or for the AMAG Territory, provided that no Confidential


43
ACTIVE/105730326.3





--------------------------------------------------------------------------------



Information of Norgine is disclosed unless specifically permitted under other
provisions of this Agreement. For the avoidance of doubt, nothing herein shall
serve to prevent or limit Norgine’s ability to issue press releases or other
public disclosure with respect to the Development, Commercialization,
Manufacture or other exploitation of the Product in or for the Norgine
Territory, provided that no Confidential Information of AMAG is disclosed unless
specifically permitted under other provisions of this Agreement.
(b)    No Other Use of Company Names. Neither Party shall use the name,
trademark, trade name or logo of the other Party or its employees in any
publicity or news release relating to this Agreement or its subject matter
without the prior express written permission of the other Party, except under
Sections 9.3(a), 9.3(c) or 9.3(d) or otherwise as reasonably necessary to
identify the relationship between the Parties established by this Agreement.
(c)    Approved Press Releases. In addition and notwithstanding anything to the
contrary herein, (i) if the relevant text of a proposed press release has
already previously been reviewed and approved for disclosure by the other Party
then such text may be disclosed or republished in such proposed press release
provided that the Party issuing such press release provides notice to the other
Party of such press release at least [***] prior to the issuance of such press
release, where practicable, and (ii) if the relevant text of a proposed public
announcement such as a corporate presentation or comments to analysts or
investors has already previously been reviewed and approved for disclosure by
the other Party (whether in the form of an approved press release or prior
approved presentation materials, Q&A script or the like) then such text may be
included in such proposed public announcement (but not a press release) without
resubmission and review by the other Party.
(d)    Existence of Agreement.
(i)    No Disclosure. Neither Party shall disclose the existence or terms of
this Agreement pursuant to a press release or otherwise except as provided in
this Section 9.3(d).
(ii)    Permitted Disclosures.
(A)    Notwithstanding the terms of this Article 9, either Party shall be
permitted to disclose the existence and terms of this Agreement and the conduct
of activities hereunder to the extent required, in the reasonable opinion of
such Party’s legal counsel, to comply with Applicable Laws and Regulations,
including the rules and regulations promulgated by the United States Securities
and Exchange Commission or any other governmental agency or pursuant to the
rules of any recognized stock exchange, and as reasonably necessary to register
licenses granted hereunder with relevant patent or other government agencies.
The disclosing Party shall take reasonable and lawful actions to avoid or
minimize the degree of such disclosure.
(B)    Either Party may also disclose the existence and terms of this Agreement
to its attorneys, accountants and advisors, insurers or insurance agents, and to


44
ACTIVE/105730326.3





--------------------------------------------------------------------------------



potential acquirors, in connection with a potential acquisition or other change
of control transaction and to existing and potential investors or lenders of
such Party, as a part of their due diligence investigations, or to potential
licensees or sublicensees or to potential and current permitted assignees in
each case under an agreement to keep the terms of this Agreement confidential
under terms of confidentiality and non-use substantially similar to the terms
contained in this Agreement, provided that the term of confidentiality may be of
shorter duration if customary given the nature of such Person (i.e., investors,
lenders and banking institutions) and to use such confidential information
solely for the purpose of the contemplated transaction.
(C)    AMAG may also disclose the existence and terms of this Agreement pursuant
to transactions related to the research, Development, Manufacture or
Commercialization or exploitation of the Product (“Licensing Transactions”), in
each case under an agreement to keep the terms of this Agreement confidential
under terms of confidentiality and non-use substantially similar to the terms
contained in this Agreement and to use such confidential information solely for
the purpose of the contemplated transaction. The transactions described in
Section 9.3(d)(ii)(B) shall not be deemed Licensing Transactions for purposes of
this Section 9.3(d)(ii)(C).
10.    Representations and Warranties
10.1    Representations and Warranties of AMAG. AMAG represents and warrants to
Norgine that as of the Effective Date:
(a)    it has the full right, power and authority to enter into this Agreement,
to perform its obligations hereunder, and to grant the licenses contemplated
under Article 8, and the fulfillment of its obligations and performance of its
activities hereunder do not materially conflict with, violate, or breach or
constitute a default under any contractual obligation or court or administrative
order by which AMAG is bound;
(b)    all necessary consents, approvals and authorizations of all government
authorities and other persons required to be obtained by AMAG as of the
Effective Date in connection with the execution, delivery and performance of
this Agreement have been obtained;
(c)    it Controls the right, title and interest in and to the AMAG Licensed
Technology, and has the right to grant to Norgine the licenses under the AMAG
Licensed Patents that it purports to grant hereunder and has not granted any
Third Party rights under such AMAG Licensed Technology that would interfere or
be inconsistent with Norgine’s rights hereunder;
(d)    Exhibit A sets forth a complete and accurate list of all AMAG Licensed
Patents Controlled by AMAG and/or its Affiliates, indicating the owner, licensor
and/or co-owner(s), if applicable. Except as set forth on Exhibit A, AMAG and
its Affiliates do not own, or have a license to, any Patent that claims or
covers the Product, or that otherwise are necessary or useful to research,
Develop, Manufacture or Commercialize the Product;
(e)    Schedule 10.1(e) sets forth a complete and accurate list of all
agreements relating to the licensing, sublicensing or other granting of rights
with respect to the AMAG


45
ACTIVE/105730326.3





--------------------------------------------------------------------------------



Licensed Technology or the Product to which AMAG or any of its Affiliates is a
party and which is necessary or useful to research, Develop, Manufacture or
Commercialize the Product, and AMAG has provided complete and accurate copies of
all such agreements to Norgine (the “AMAG Agreements”), which copies were
redacted only as to terms not relevant to the rights to be sublicensed,
restrictions on the exploitation of such sublicensed rights, and Norgine’s
performance as a sublicensee thereunder. Except under the AMAG Agreements or the
[***], AMAG and its Affiliates are not subject to any payment obligations to
Third Parties as a result of the execution or performance of this Agreement.
AMAG and its Affiliates are not in material breach of any AMAG Agreement
pursuant to which AMAG and/or its Affiliates receive a license or sublicense to
any AMAG Licensed Technology. As between the Parties, AMAG shall be solely
responsible for any payment obligations to Third Parties pursuant to any AMAG
Agreement;
(f)    neither AMAG nor any of its Affiliates has granted any liens or security
interests on the AMAG Licensed Technology and the AMAG Licensed Technology is
free and clear of any mortgage, pledge, claim, security interest, covenant,
easement, encumbrance, lien or charge of any kind;
(g)    there is not any action, suit, inquiry, investigation or other proceeding
pending or ongoing brought by or, to the knowledge of AMAG, threatened by, any
Third Party that challenges or threatens the validity or enforceability of any
of the AMAG Licensed Patents or that alleges the use of the AMAG Licensed
Patents or the Development, Manufacture, Commercialization, and use of the
Product would infringe intellectual property rights of any Third Party (and it
has not received any notice alleging such an infringement), and it has no
knowledge of any factual, legal or other reasonable basis relating to any such
litigation, claim or proceeding. In the event that AMAG receives written notice
of any such action or proceeding, it shall notify Norgine in writing;
(h)    to the knowledge of AMAG, there are no inventorship challenges, inter
partes proceedings, opposition or nullity proceedings or interferences declared,
commenced or provoked or threatened, with respect to the AMAG Licensed Patents;
(i)    to the knowledge of AMAG, AMAG has (i) complied with its duty of candor
and disclosure to the United States Patent and Trademark Office and any relevant
foreign patent office with respect to all patent and trademark applications
filed by or on behalf of AMAG and (ii) made no material misrepresentation in
such applications;
(j)    to the knowledge of AMAG, neither the Product nor the Manufacture,
Development, or Commercialization thereof by AMAG or the performance of the
activities contemplated by Norgine hereunder, infringes or will infringe any
issued patent of any Third Party or will infringe the claims of any published
Third Party patent application when and if such claims issue or does or will
misappropriate or otherwise violate any other intellectual property rights of
any Third Party;
(k)    to the knowledge of AMAG, no Third Party is infringing, misappropriating
or otherwise violating any AMAG Licensed Technology;


46
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(l)    to the knowledge of AMAG, there have been no material safety issues
relating to the Product;
(m)    all data, information and materials, including, but not limited to, AMAG
Licensed Know-How, provided or disclosed to Norgine by AMAG prior to the
Effective Date relating to non-clinical and clinical studies of the Product are
to the knowledge of AMAG, accurate in all material respects, and neither AMAG
nor any of its Affiliates has intentionally withheld or concealed from (i)
Norgine any adverse events relating to the Product or (ii) any Regulatory
Authority in any country any material adverse information known to AMAG or any
of its Affiliates in relation to the Product;
(n)    AMAG and its Affiliates have generated, prepared, maintained and retained
all data and regulatory documentation, including safety issue, signal and
information that is required to, be generated, maintained or retained pursuant
to Applicable Laws and Regulations, including GCP, GLP and GMP, relating to the
Product with such Applicable Laws and Regulations in all material aspects, and
all such data and regulatory documentation, including safety issue, signal and
information provided or disclosed to Norgine by AMAG prior to the Effective Date
are, to the knowledge of AMAG, true, complete and correct in all material
respects; and
(o)    neither AMAG nor its Affiliates, nor any of its or their respective
directors, officers, employees or agents has (a) committed an act, (b) made a
statement or (c) failed to act or make a statement, in any case ((a), (b) or
(c)), that, at the time such statement, action, or omission occurred, (x) was an
untrue or fraudulent statement of material fact to the FDA or any other
Regulatory Authority with respect to Development, Manufacture, having
Manufactured, use or Commercialization of the Product or (y) would reasonably be
expected to provide a basis for the FDA or any other Regulatory Authority to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto or any analogous laws or policies, with respect
to Development, Manufacture, having Manufactured, use or Commercialization of
the Product; and no fact or circumstance has come to the attention of AMAG that
would reasonably be expected to result in any such statement, action or
omission, if it occurred as of the Effective Date, to fall within (a) or (b)
above.
10.2    Representations and Warranties of Norgine. Norgine represents and
warrants to AMAG that as of the Effective Date:
(a)    it has the full right, power and authority to enter into this Agreement,
to perform its obligations hereunder, to grant the licenses granted hereunder,
and the fulfillment of its obligations and performance of its activities
hereunder do not materially conflict with, violate, or breach or constitute a
default under any contractual obligation or court or administrative order by
which Norgine is bound;
(b)    all necessary consents, approvals and authorizations of all government
authorities and other persons required to be obtained by Norgine as of the
Effective Date in


47
ACTIVE/105730326.3





--------------------------------------------------------------------------------



connection with the execution, delivery and performance of this Agreement have
been obtained; and
(c)    no Norgine Licensed Patents or Norgine Licensed Know-How exist as of the
Effective Date that are or would be necessary for the Development, Manufacture
or Commercialization of the Product.
10.3    Covenants of the Parties. Each Party shall conduct all activities under
this Agreement in compliance with: (i) the terms and conditions of this
Agreement; and (ii) all Applicable Laws and Regulations.
10.4    No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY. ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
11.    Indemnification
11.1    By Norgine. Norgine agrees to indemnify and hold harmless AMAG, its
Affiliates, and their directors, officers, employees and agents (individually
and collectively, the “AMAG Indemnitee(s)”) from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) incurred in connection with any claims, demands, actions or other
proceedings by any Third Party (individually and collectively, “Losses”) first
arising after the Effective Date to the extent arising from (a) activities by
Norgine or any of its Affiliates, Sublicensees or Distributors with respect to
the research, Development, use, Commercialization, Manufacture (when exercising
its license to Manufacture), import, distribution, or sale of the Product or any
other exercise of their rights or performance of their obligations hereunder, or
(b) the negligence, illegal conduct or willful misconduct of Norgine or its
Affiliates, or (c) Norgine’s breach of this Agreement, except to the extent such
Losses arise out of any of AMAG Indemnitee’s negligence, illegal conduct or
willful misconduct, or breach of this Agreement or are required to be
indemnified under Section 11.2.
11.2    By AMAG. In addition to its obligations under Section 11.4, AMAG agrees
to indemnify and hold harmless Norgine, its Affiliates, and their directors,
officers, employees and agents (individually and collectively, the “Norgine
Indemnitee(s)”) from and against all Losses to the extent arising from (a)
activities by AMAG or any of its Affiliates, Licensees or distributors with
respect to the research, Development, use, Commercialization, import,
distribution, or sale of the Product for the purpose of Commercialization or
sale of the Product outside the Norgine Territory or any other exercise of their
rights or performance of their obligations hereunder, (b) the negligence,
illegal conduct or willful misconduct of AMAG or its Affiliates, (c) AMAG’s
breach of this Agreement, or (d) any product liability claims asserted or filed
by a Third Party related to the Product based on the negligence, willful
misconduct or


48
ACTIVE/105730326.3





--------------------------------------------------------------------------------



breach of this Agreement, except to the extent such Losses arise out of any of
Norgine Indemnitee’s negligence, illegal conduct or willful misconduct, or
breach of this Agreement or are required to be indemnified under Section 11.1.
11.3    Procedure and Conditions to Indemnification.
(a)    Notice of Claim. All indemnification claims in respect of any Indemnitee
seeking indemnity under this Article 11 will be made solely by the corresponding
Party seeking indemnity hereunder (the “Indemnified Party”). The Indemnified
Party shall give the indemnifying party (the “Indemnifying Party”) prompt
written notice (an “Indemnification Claim Notice”) of any Losses or the
discovery of any fact upon which such Indemnified Party intends to base a
request for indemnification under Section 11.1 or 11.2, as applicable, and in no
event will the Indemnifying Party be liable for any Losses that result from any
delay by the Indemnified Party in providing such notice. Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by the Indemnified Party in connection with the claim.
(b)    Assumption of Defense. At its option, the Indemnifying Party may assume
the defense of any claim subject to indemnification as provided for in Section
11.1 or 11.2 (and not, for clarity, any claim subject to indemnification as
provided for in Section 11.4) by giving written notice to the Indemnified Party
within [***] after the Indemnifying Party’s receipt of an Indemnification Claim
Notice, provided however that (i) the claim solely seeks monetary damages and
(ii) the Indemnifying Party expressly agrees in writing that as between the
Indemnifying Party and the Indemnified Party, the Indemnifying Party shall be
solely obligated to satisfy and discharge the claim in full (the matters
described in (i) and (ii), the “Litigation Conditions”). Upon assuming the
defense of a claim in accordance with this Section 11.3(b), the Indemnifying
Party shall be entitled to appoint lead counsel in the defense of the claim.
Should the Indemnifying Party assume the defense of a claim, except as otherwise
set forth in this Section 11.3(b), the Indemnifying Party shall not be liable to
the Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
claim. The Indemnified Party may, at any time, assume the defense of a claim
subject to indemnification as provided for in Section 11.1 or 11.2 if at any
time the Litigation Conditions are not satisfied with respect to such claim.
(c)    Participation. Without limiting Section 11.3(b), any Indemnified Party
will be entitled to participate in, but not control, the defense of a claim for
which it has sought indemnification under Section 11.1 or 11.2 and to employ
counsel of its choice for such purpose; provided however that such employment
will be at the Indemnified Party’s own expense unless (i) the employment thereof
has been specifically authorized by the Indemnifying Party in writing, or (ii)
the Indemnifying Party has failed to assume and actively further the defense and
employ counsel in accordance with Section 11.3(b) (in which case the Indemnified
Party will control the defense), or (c) the Indemnifying Party no longer
satisfies the Litigation Conditions.


49
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(d)    Consent. With respect to any Losses relating solely to the payment of
money damages in connection with a claim that will not result in the Indemnified
Party’s becoming subject to injunctive or other relief or otherwise adversely
affect the business of the Indemnified Party in any manner, and as to which the
Indemnifying Party will have acknowledged in writing the obligation to indemnify
the Indemnified Party hereunder, and subject to the Litigation Conditions being
satisfied, the Indemnifying Party will have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, on such terms as the Indemnifying Party, in its reasonable discretion,
will deem appropriate (provided however that such terms shall include a complete
and unconditional release of the Indemnified Party from all liability with
respect thereto), and will transfer to the Indemnified Party all amounts which
said Indemnified Party will be liable to pay prior to the time of the entry of
judgment. With respect to all other Losses in connection with claims, where the
Indemnifying Party has assumed the defense of the claim in accordance with
Section 11.3(b), the Indemnifying Party will have authority to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss provided it obtains the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld). The Indemnifying Party that
has assumed the defense of the claim in accordance with Section 11.3(b) will not
be liable for any settlement or other disposition of a Loss by an Indemnified
Party (but in no event to include any court judgment or judicial or
administrative order or disposition) that is reached without the written consent
of such Indemnifying Party for such claim, and no Indemnified Party will admit
any liability with respect to, or settle, compromise or discharge, any claim
without first offering to the Indemnifying Party the opportunity to assume the
defense of the claim in accordance with Section 11.3(b).
(e)    Cooperation. If the Indemnifying Party chooses to defend or prosecute any
claim in accordance with Section 11.3(b), the Indemnified Party will cooperate
in the defense or prosecution thereof and will furnish such records, information
and testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection with such claim. Such cooperation will include access during normal
business hours afforded to the Indemnifying Party to, and reasonable retention
by the Indemnified Party of, records and information that are reasonably
relevant to such claim, and making employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
materials provided hereunder, and the Indemnifying Party will reimburse the
Indemnified Party for all of its reasonable out-of-pocket expenses incurred in
connection with such cooperation.
(f)    Costs. Except as provided above, the reasonable and verifiable costs and
expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a Calendar
Quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.
(g)    Multiple Claims. For the avoidance of doubt, a single suit, action,
proceeding or demand may include multiple claims. In the event any such suit,
action, proceeding or


50
ACTIVE/105730326.3





--------------------------------------------------------------------------------



demand requires the defense of both (i) an indemnified claim for which the
Indemnifying Party has assumed the defense in accordance with Section 11.3(b)
and (ii) (A) an indemnified claim for which the Indemnified Party controls the
defense settlement; (B) claims for which each Party is required to indemnify the
other Party; and/or (C) a claim not subject to indemnification under Section
11.1 or Section 11.2, as applicable, for which a Party retains the right to
control the defense, then (1) the Parties shall reasonably cooperate in the
defense and settlement of such claims (except to the extent where such
cooperation would present a conflict of interest), including as required under
Section 11.3(e) and (2) without limitation of Section 11.4, the Indemnifying
Party shall only be required to indemnify the Indemnified Party for the claim(s)
that are subject to indemnification in accordance with Section 11.1 or Section
11.2, as applicable. For purposes of clarity, a Party shall not be required to
seek the consent of the other Party in the settlement of any non-indemnified
claim.
11.4    Product Liability Claims.
(a)    [***].
(b)    Norgine shall promptly notify AMAG in the event that any Third Party
asserts or files any claim or other action against a Norgine Indemnitee relating
to alleged bodily injury or property damage resulting from or relating to the
use of the Product in a human (whether design defects or manufacturing defects)
(“Third Party Products Liability Action”).
(c)    The Parties shall reasonably cooperate with each other in the preparation
and formulation of a defense to such Third Party Products Liability Action, and
in taking other steps reasonably necessary to respond to such Third Party
Products Liability Action. [***] shall have the right to select its counsel for
the defense to such Third Party Products Liability Action, which counsel must be
reasonably acceptable to [***].
(d)    Each Party shall maintain, at its cost, insurance against liability and
other risks associated with its activities and obligations under this Agreement,
including Product Liabilities, with a minimum policy amount of [***] during the
Term and for at least [***] thereafter. Each Party shall furnish to the other
Party evidence of such insurance upon request, and shall list the other Party as
an additional insured with respect to the liabilities arising pursuant to this
Section 11.4.
11.5    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES OR FOR
LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. [***].
12.    Inventions; Intellectual Property Provisions
12.1    Ownership of Intellectual Property.


51
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(a)    Ownership of AMAG IP. As between AMAG and Norgine, AMAG shall remain the
sole and exclusive owner of all AMAG Licensed Patents, AMAG Licensed Trademarks
and AMAG Licensed Know-How that (i) exist as of the Effective Date; or (ii) that
come into existence after the Effective Date.
(b)    Ownership of Norgine IP. As between Norgine and AMAG, Norgine shall
remain the sole and exclusive owner of all Norgine Licensed Patents and Norgine
Licensed Know-How that (i) exist as of the Effective Date; or (ii) that come
into existence after the Effective Date.
(c)    Ownership of Program IP. AMAG shall own all Know-How, Clinical Data, and
inventions, whether patentable or not, conceived or reduced to practice in the
course of conducting activities hereunder, together with all intellectual
property rights therein, that are invented solely by AMAG, its Affiliates or its
or its Affiliates’ respective consultants or subcontractors, solely by Norgine
or its Affiliates or its or its Affiliates’ respective consultants or
subcontractors, or jointly by AMAG (or its Affiliates or its or its Affiliates’
respective Sublicensees, consultants or subcontractors) on the one hand and
Norgine (or its Affiliates or its or its Affiliates’ respective consultants or
subcontractors) on the other hand (“AMAG Program IP”). Norgine hereby assigns,
transfers and conveys (and to the extent a present assignment is prohibited by
Applicable Laws and Regulations, shall assign) to AMAG all of Norgine’s (and its
Affiliates’ and Sublicensees’) right, title and interest in and to such AMAG
Program IP. Notwithstanding the foregoing, Norgine shall own all Know-How,
Clinical Data, and inventions, whether patentable or not, conceived or reduced
to practice, together with all intellectual property rights therein, whether
invented solely by AMAG, its Affiliates or its or its Affiliates’ respective
consultants or subcontractors, solely by Norgine or its Affiliates or its or its
Affiliates’ respective consultants or subcontractors, or jointly by AMAG (or its
Affiliates or its or its Affiliates’ respective Sublicensees, consultants or
subcontractors) on the one hand and Norgine (or its Affiliates or its or its
Affiliates’ respective consultants or subcontractors) on the other hand, that
arise from a Regulator-Requested Trial (“Norgine Program IP”). AMAG hereby
assigns, transfers and conveys (and to the extent a present assignment is
prohibited by Applicable Laws and Regulations, shall assign) to Norgine all of
AMAG’s (and its Affiliates’ and Sublicensees’) right, title and interest in and
to such Norgine Program IP.
12.2    Patent and Trademark Prosecution and Defense.
(a)    Prosecution.
(i)    The responsibility for Patent Prosecution and Defense and Trademark
Prosecution and Defense related to a Patent or Trademark that is within the AMAG
Licensed Patents or AMAG Licensed Trademarks or the Norgine Licensed Patents
that is owned solely by a Party shall be the responsibility of such Party. Such
Party shall keep the JSC and the other Party informed of the status of all such
Patent Prosecution and Defense and Trademark Prosecution and Defense activities.
(ii)    AMAG shall keep the JSC and Norgine informed of the status of all
matters affecting Patent Prosecution and Defense and Trademark Prosecution and
Defense of


52
ACTIVE/105730326.3





--------------------------------------------------------------------------------



AMAG Licensed Patents or AMAG Licensed Trademarks in the Norgine Territory,
including providing a copy of any correspondence from any governmental
authorities to the JSC and Norgine upon request, and consulting on the strategy
and content of submissions to such governmental authorities in advance of any
submissions. If AMAG decides not to file, prosecute, maintain, extend or defend
a AMAG Licensed Patent or AMAG Licensed Trademark, in each case, in the Norgine
Territory, it shall give Norgine reasonable notice to that effect sufficiently
in advance of, but not less than [***] prior to, any deadline for any filing
with respect to such AMAG Licensed Patent or AMAG Licensed Trademark to permit
Norgine to carry out such activity. After such notice, Norgine may file,
prosecute, maintain, extend or defend such AMAG Licensed Patent or AMAG Licensed
Trademark, and perform such acts as may be reasonably necessary for it to file,
prosecute, maintain, extend or defend such AMAG Licensed Patent or AMAG Licensed
Trademark [***]. If Norgine does so elect, then AMAG shall [***], provide such
cooperation to Norgine, including the execution and filing of appropriate
instruments, as may reasonably be requested [***].
(iii)    Norgine shall keep the JSC and AMAG informed of the status of all
matters affecting Patent Prosecution and Defense of Norgine Licensed Patents on
a worldwide basis and Trademark Prosecution and Defense of Norgine Controlled
Trademarks in the Norgine Territory, including providing a copy of any
correspondence from any governmental authorities to the JSC and AMAG upon
request, and consulting on the strategy and content of submissions to such
governmental authorities in advance of any submissions. If Norgine decides not
to file, prosecute, maintain, extend or defend a Norgine Licensed Patent
anywhere in the world or a Norgine Controlled Trademark in the Norgine
Territory, it shall give AMAG reasonable notice to that effect sufficiently in
advance of, but not less than [***] prior to, any deadline for any filing with
respect to such Patent or Trademark to permit AMAG to carry out such activity.
After such notice, AMAG may file, prosecute, maintain, extend or defend such
Patent or Trademark and perform such acts as may be reasonably necessary for it
to file, prosecute, maintain, extend or defend such Patent or Trademark[***]. If
AMAG does so elect, then Norgine shall provide such cooperation to AMAG,
including the execution and filing of appropriate instruments, as may reasonably
be requested [***].
(iv)    Any Dispute regarding Patent Prosecution and Defense and Trademark
Prosecution and Defense of AMAG Licensed Patents, Norgine Licensed Patents or
AMAG Licensed Trademarks that cannot be resolved by intellectual property
counsel of the Parties, may be submitted by the other Party for Dispute
resolution pursuant Article 13.
(v)    Norgine rights and obligations under this Section 12.2 are secondary to
and shall be subject to any Third Party rights and obligations under the
applicable AMAG Third Party Agreement.
(b)    Patent Invalidations. AMAG shall decide whether and how to undertake
activities intended to invalidate pending or issued Third Party Patents in the
Norgine Territory that relate to the Product. If AMAG decides not to undertake
such activities or ceases undertaking such activities, then Norgine shall have
the right to undertake activities that it


53
ACTIVE/105730326.3





--------------------------------------------------------------------------------



reasonably determines are necessary to invalidate pending or issues Third Party
Patents in the Norgine Territory.
(c)    Patent Extensions; Listings. AMAG will reasonably cooperate with Norgine,
including providing reasonable assistance to Norgine (including executing any
documents and making such filings as may reasonably be required), in Norgine’s
efforts [***] to seek and obtain patent term restoration or supplemental
protection certificates or the like or their equivalents in any country in the
Norgine Territory, where applicable to AMAG Licensed Patents or any other
applicable Patents. To the extent applicable with respect to the Product,
Norgine will have the sole right to list, with the applicable Regulatory
Authorities in the Norgine Territory, all applicable Patents (including any AMAG
Licensed Patents) for the Product, and AMAG will have the sole right to list,
with the applicable Regulatory Authorities in the AMAG Territory, all applicable
Patents (including any Norgine Licensed Patents) for the Product.
12.3    Costs of Patent and Trademark Prosecution and Defense.
(a)    [***]
(b)    [***]
(c)    Reconciliation/Reimbursement. Within [***] after the end of each Calendar
Quarter during which either Party incurs any costs that should be properly borne
by the other Party pursuant to this Section 12.3 (“Reimbursable IP Costs”), such
Party shall submit to a finance officer designated by the other Party a good
faith estimate of such Reimbursable IP Costs it incurred in such Calendar
Quarter.  Within [***] following the end of such quarter, such Party shall
update such report to reflect the final amount of Reimbursable IP Costs incurred
by it in such Calendar Quarter.  Such report shall specify in reasonable detail
all such costs and shall include reasonably detailed supporting documentation,
and, any additional documentation reasonably requested by the other Party shall
be promptly provided.  Each Party shall (or any of its Affiliates shall)
reimburse the other Party for such Reimbursable IP Costs within [***] after
receipt of the final report with respect thereto.
12.4    Patent and Trademark Prosecution and Defense Cooperation. With respect
to all Patent Prosecution and Defense and Trademark Prosecution and Defense
related to pending or issued Patents and Trademarks included in AMAG Licensed
Patents in the Norgine Territory, AMAG Licensed Trademarks in the Norgine
Territory or Norgine Licensed Patents, each Party shall:
(a)    execute all further instruments to document their respective ownership
consistent with this Agreement as reasonably requested by the other Party;
(b)    make its employees, agents and consultants reasonably available to the
other Party (or to the other Party’s authorized attorneys, agents or
representatives), to the extent reasonably necessary to enable the appropriate
Party hereunder to undertake its Patent Prosecution and Defense and Trademark
Prosecution and Defense responsibilities;


54
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(c)    cooperate, if necessary and appropriate, with the other Party in gaining
Patent and Trademark term extensions; and
(d)    endeavor in good faith to coordinate its efforts under this Agreement
with the other Party to minimize or avoid interference with the Patent
Prosecution and Defense and Trademark Prosecution and Defense of the other
Party’s Patents and Trademarks.
In addition, at Norgine’s request, AMAG agrees to render reasonable assistance
for registration by Norgine of the licenses granted under this Agreement with
relevant patent offices and other government agencies in the Norgine Territory,
including providing Norgine with any documents duly signed by authorized
personnel of AMAG which are reasonably requested by Norgine and necessary to
effect such registration.
12.5    Enforcement.
(a)    Notice. Promptly, but in no event later than [***] after becoming aware
of actual or alleged infringement in the Norgine Territory of any Patent or
Trademark Controlled by the other Party and subject to a license under Sections
8.1 or 8.2, the applicable Party shall provide the other Party with written
notice reasonably detailing such infringement.
(b)    Enforcement of Intellectual Property Rights.
(i)    Except as provided below, the sole owner of a Patent, Trademark, Know-How
or Confidential Information shall have the exclusive right to institute and
direct legal proceedings against any Third Party believed to be infringing such
Patent or Trademark or misappropriating or otherwise violating such Know-How or
Confidential Information.
(ii)    If AMAG fails to or elects not to initiate a proceeding within [***]
after written notice of an actual or suspected infringement by a Competitive
Product in the Norgine Territory of any Patent or Trademark Controlled by AMAG,
or misappropriation or other violation of Know-How or Confidential Information
Controlled by AMAG, and in each case subject to a license under Section 8.1
(“Competitive Infringement”) is first provided by Norgine (or such shorter
period of time as is required by Applicable Laws and Regulations in the Norgine
Territory to not waive any statutory or other rights to enforce such Patent in
connection with the Competitive Infringement), Norgine will have the right to
initiate and control a proceeding with respect to such Competitive Infringement
by counsel of its own choice, [***] and AMAG will have the right, [***] to be
represented in any such action by counsel of its own choice.
(iii)    [***].
(c)    Cooperation in Enforcement Proceedings. For any action by a Party
pursuant to Section 12.5(b), in the event that such Party is unable to initiate
or prosecute such action solely in its own name, the other Party shall join such
action voluntarily and shall execute all documents necessary for such Party to
initiate, prosecute and maintain such action, [***]. If either Norgine or AMAG
initiates an enforcement action pursuant to Section 12.5(b), then the


55
ACTIVE/105730326.3





--------------------------------------------------------------------------------



other Party shall cooperate to the extent reasonably necessary [***]. Upon the
reasonable request of the Party instituting any such action, such other Party
shall join the suit and can be represented in any such legal proceedings using
counsel of its own choice. Each Party shall assert and not waive the joint
defense privilege with respect to all communications between the Parties
reasonably the subject thereof.
(d)    Status; Settlement. The Parties shall keep each other informed of the
status of and of their respective activities regarding any enforcement action
pursuant to Section 12.5(b). Without the other Party’s written authorization
(not to be unreasonably withheld, delayed or conditioned), neither Party shall
settle any litigation or legal proceeding in the Norgine Territory to enforce
(i) AMAG Licensed Patents, (ii) the AMAG Licensed Trademarks or (iii) rights in
Know-How or Confidential Information Controlled by AMAG, in each case ((i), (ii)
and (iii)) against a Third Party selling a Competitive Product in the Norgine
Territory. Norgine will not enter into any settlement of any action described in
this Section 12.5(b) that admits to the invalidity, unpatentability, narrowing
of scope or unenforceability of the AMAG Licensed Patents or AMAG Licensed
Trademarks in any manner, incurs any financial liability on the part of AMAG or
requires an admission of liability, wrongdoing or fault on the part of AMAG, in
each case without AMAG’s prior written consent, not to be unreasonably withheld,
delayed or conditioned.
12.6    Defense Against Third Party Infringement Allegations.
(a)    Notice of Allegations. Each Party shall notify the other in writing of
any allegations it receives from a Third Party that the Development,
Manufacture, Commercialization, or other exploitation of the Product or the
practice of any AMAG Licensed Technology or Norgine Licensed Patents or Norgine
Licensed Know-How licensed by a Party under this Agreement infringes the
intellectual property rights of such Third Party in the Norgine Territory. Such
notice shall be provided promptly, but in no event after more than [***],
following receipt of such allegations.
(b)    Notice of Suit. In the event that a Party receives notice that it or any
of its Affiliates have been individually or collectively named as a defendant
(or defendants) in a legal proceeding by a Third Party alleging infringement of
a Third Party’s Patents issued in the Norgine Territory as a result of the
Development, Manufacture, Commercialization, or other exploitation of the
Product or the practice of any AMAG Licensed Technology or Norgine Licensed
Patents or Norgine Licensed Know-How licensed by a Party under this Agreement,
such Party shall immediately notify the other Party in writing and in no event
notify such other Party later than [***] after the receipt of such notice. Such
written notice shall include a copy of any summons or complaint (or the
equivalent thereof) received regarding the foregoing. Each Party shall assert
and not waive the joint defense privilege with respect to all communications
between the Parties reasonably the subject thereof. In such event, the Parties
shall agree how best to mitigate or control the defense of any such legal
proceeding; provided however, that if either Party or any of its Affiliates have
been individually named as a defendant in a legal proceeding relating to the
alleged infringement of a Third Party’s issued Patents in the Norgine Territory
as a result of the Development, Manufacture, Commercialization, or other
exploitation of the Product,


56
ACTIVE/105730326.3





--------------------------------------------------------------------------------



such Party shall have the right to take such actions that it determines are
necessary to defend itself, and the other Party shall be allowed to join in such
action [***].
(c)    Status; Settlement. The Parties shall keep each other informed of the
status of and of their respective activities regarding any litigation or
settlement thereof initiated by a Third Party in the Norgine Territory
concerning a Party’s Development, Manufacture, Commercialization, or other
exploitation of the Product in the Norgine Territory; provided, however, that no
settlement or consent judgment or other voluntary final disposition of a suit
under this Section 12.6(c) may be undertaken by a Party without the consent of
the other Party, which consent shall not be unreasonably withheld, conditioned
or delayed.
12.7    Trademarks.
(a)    Each Party and its Affiliates shall retain all right, title and interest
in and to its and their respective corporate names and logos.
(b)    Unless otherwise agreed in writing by the Parties, AMAG shall own (i) the
Trademark for all representations of the name and logo of the Product that are
used in the AMAG Territory, and (ii) the trade dress related to the Product that
is used in the AMAG Territory, each of (i) and (ii) on a worldwide basis.
(c)    Norgine shall own all Trademarks and trade dress with respect to the
Product in the Norgine Territory that are not owned by AMAG pursuant to Section
12.7(b) (each, a “Norgine Controlled Trademark”).
(d)    The Party owning a Trademark pursuant to this Section 12.7 shall be
exclusively entitled to register and be the owner of the domain names
corresponding to or containing such Trademark in any generic Top Level Domains
(gTLDs), including the new and to be introduced gTLDs, except that Norgine shall
be exclusively entitled to register and be the owner of the domain names
corresponding to or containing such Trademark in the Norgine Territory. The
Party owning a Trademark shall also own all goodwill associated therewith
throughout the world.
(e)    Norgine and its Related Parties shall use Commercially Reasonable Efforts
to comply with AMAG’s trademark style and usage standards communicated to
Norgine from time to time in connection with Norgine and its Related Parties’
use of the AMAG Licensed Trademarks, provided that if AMAG communicates any
changes to such standards, Norgine shall use reasonable efforts to implement
such changes if such changes are reasonable and do not require Norgine to incur
more than de minimis costs. Norgine and its Related Parties shall not use any
AMAG Licensed Trademark to identify any product other than the Product.
(f)    If either Party becomes aware of any infringement of any AMAG Licensed
Trademark or Norgine Controlled Trademark by a Third Party, such Party shall
promptly notify the other Party. The Parties shall cooperate and inform each
other of relevant activities in their respective territory and consider in good
faith the other Party’s feedback if there is the potential for an impact to the
other Party’s territory.


57
ACTIVE/105730326.3





--------------------------------------------------------------------------------



13.    Dispute Resolution
13.1    Exclusive Dispute Resolution Mechanism. The Parties agree that the
procedures set forth in this Article 13 shall be the exclusive mechanism for
resolving any Dispute between the Parties that may arise from time to time
pursuant to this Agreement relating to either Party’s rights or obligations
hereunder that is not resolved through good faith negotiation between the
Parties. For the avoidance of doubt, this Article 13 shall not apply to any
decision with respect to which a Party has final decision-making authority
hereunder. Any Dispute, including Disputes that may involve the parent company,
subsidiaries, or Affiliates under common control of any Party, shall be resolved
in accordance with this Article 13.
13.2    Resolution by Executive Officers. Except as otherwise provided in this
Article 13, in the event of any Dispute regarding the construction or
interpretation of this Agreement or the rights, duties or liabilities of either
Party hereunder, the Parties shall first attempt in good faith to resolve such
Dispute by negotiation and consultation between themselves by submission to the
JSC. In the event that such Dispute is not resolved on such basis within [***]
(unless otherwise agreed by the Parties) after being submitted to the JSC,
either Party may, by written notice to the other Party, refer the Dispute to the
Executive Officer of each Party for attempted resolution by good faith
negotiation within [***] after such notice is received (unless otherwise agreed
by the Parties). Each Party may, in its discretion, seek resolution of any and
all Disputes that are not resolved under this Section 13.2 in accordance with
Section 13.3, except for Disputes under Sections 3.2(c) and 5.3, which shall be
resolved as set forth therein.
13.3    Courts. If the Parties fail to resolve the Dispute pursuant to Section
13.2, and a Party desires to pursue resolution of the Dispute, the Dispute shall
be resolved in the federal courts located in the Southern District of New York.
Each Party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the federal courts located in the Southern District of
New York, for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby. Each Party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Agreement and
the transactions contemplated hereby in the federal courts located in the
Southern District of New York, and waives and agrees not to plead or claim in
any such court that any such action, suit or proceeding brought in such court
has been brought in an inconvenient forum. Notwithstanding the foregoing, a
Party shall be entitled to seek enforcement of a judgment entered pursuant to
this Section in any court having competent jurisdiction thereof where
enforcement is deemed necessary.
13.4    Costs of Dispute Resolution. [***].
13.5    No Limitation. Nothing in this Article 13 shall be construed as limiting
in any way the right of a Party to seek an injunction or other equitable relief
with respect to any actual or threatened breach of this Agreement in a court of
competent jurisdiction. Should any Party seek an injunction or other equitable
relief, then for purposes of determining whether to grant such injunction or
other equitable relief, the dispute underlying the request for such injunction
or other equitable relief, may be heard by the court in which such action or
proceeding is brought.


58
ACTIVE/105730326.3





--------------------------------------------------------------------------------



14.    Term and Termination
14.1    Term. Unless earlier terminated, this Agreement shall begin on the
Effective Date and continue in effect until the expiration, on a
country-by-country basis, of the Royalty Term applicable to such country
(“Term”).
14.2    Termination for Challenge to Patent Validity. AMAG may terminate this
Agreement immediately upon written notice to Norgine in the event Norgine or any
of its Affiliates:
(a)    directly or indirectly oppose, or assist any Third Party to oppose, in
any patent office proceeding, the grant of any patent or patent application
within the AMAG Licensed Patents, or, in any patent office proceeding, dispute
or directly or indirectly assist any Third Party to dispute, the validity of any
patent within the AMAG Licensed Patents or any of the claims thereof, including
opposing any application for amendment thereto; or
(b)    directly or indirectly oppose, or assist any Third Party to oppose, in
any court proceeding, the grant of any patent or patent application within the
AMAG Licensed Patents, or, in any court proceeding, dispute or directly or
indirectly assist any Third Party to dispute, the validity of any patent within
the AMAG Licensed Patents or any of the claims thereof;
in each case ((a) or (b)) except other than as may be necessary or reasonably
required to assert a cross-claim or a counter-claim or to respond to a court
request or order or administrative law request or order, and provided that
AMAG’s right to terminate this Agreement under this Section 14.2 shall not apply
to any Affiliate of Norgine that first becomes an Affiliate of Norgine after the
Effective Date of this Agreement in connection with a Business Combination,
where such Affiliate of Norgine was undertaking activities described in clauses
(a) or (b) above prior to such Business Combination; provided however that
Norgine causes such activities to terminate within [***] after such Business
Combination. For the avoidance of doubt, an action by Norgine in accordance with
Section 12.2 to amend claims within a pending patent application of AMAG during
the course of Norgine’s Prosecution of such pending patent application or in
defense of a Third Party opposition or other proceeding shall not constitute a
challenge under this Section 14.2.
14.3    Termination for Cause. This Agreement may be terminated as a whole, or
in part (including on a country-by-country basis), at any time during the Term
upon written notice by either Party if the other Party is in material breach of
its obligations under this Agreement and, in each case, has not cured such
breach within [***] after notice requesting cure of the breach (other than for
non-payment which shall be cured within [***]; provided that:
(a)    a breach by Norgine that relates to Norgine’s obligations under this
Agreement with respect to one or more specific countries, where such breach does
not materially adversely impact the performance by Norgine of its obligations
under this Agreement with respect to other countries, shall give AMAG a
termination right only as to such affected countries; and


59
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(b)    if a Party disputes [***] an alleged material breach, and if such Party
provides notice to the other Party of such dispute within [***] following such
notice provided by the other Party, the other Party [***].
14.4    Termination for Convenience. At any time after the [***] anniversary of
the Effective Date, Norgine may terminate this Agreement in its entirety for any
or no reason upon [***] written notice to AMAG.
14.5    Termination for Force Majeure. This Agreement may be terminated at any
time during the Term upon written notice by either Party in accordance with
Section 15.1.
14.6    Effect of Termination.
(a)    If AMAG terminates this Agreement pursuant to Sections 4.8, 14.2, 14.3
(for cause based on material breach by Norgine, including with respect to
termination on a country-by-country basis), or 14.5, or if Norgine terminates
this Agreement pursuant to Section 14.4, the following will apply (with respect
to the terminated countries in the Norgine Territory (in the event of partial
termination) and with respect to the entire Norgine Territory (in the event of
termination of the Agreement in its entirety)):
(i)    Norgine shall pay any amounts due pursuant to Section 3.2 and Article 6
prior to the date of termination;
(ii)    The licenses and sublicenses granted to Norgine under Section 8.1 shall
terminate;
(iii)    At AMAG’s option, the licenses granted to AMAG under Section 8.2 shall
survive [***], provided that if AMAG elects survival of such licenses, [***]
shall be responsible for [***] costs and expenses owed [***] to a third party
pursuant to a license under which Norgine has procured Third Party (x)
technology constituting Norgine Licensed Patents or Norgine Licensed Know-How
hereunder, or (y) Norgine Controlled Trademarks hereunder;
(iv)    At AMAG’s option with respect to inventory of the Product within the
possession or control of Norgine or Norgine’s Sublicensees [***], Norgine shall
return to AMAG or its designee and arrange for its Sublicensees to return to
AMAG or its designee any quantity of such Product within such that AMAG elects,
[***];
(v)    Norgine shall cease to Develop and Commercialize the Product, including
immediately stopping enrollment of subjects (unless otherwise directed in
writing by AMAG or prohibited by Applicable Laws and Regulations) into any
Regulator-Requested Trial being conducted by Norgine and, at AMAG’s sole
election either wind-down (including to cease administering the Product to trial
subjects, to the extent medically advisable and in accordance with Applicable
Laws and Regulations) or transition to AMAG (or its designee), [***] any
Regulator-Requested Trial then being conducted by Norgine, but in all cases in a
timely manner and in accordance with all Applicable Laws and Regulations;


60
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(vi)    Norgine shall assign and promptly transfer to AMAG, [***] all of
Norgine’s right, title and interest, if any, in and to all Regulatory
Submissions, Regulatory Approvals, and drug master files and clinical trial
applications, if any (to the extent assignable and not cancelled) specifically
for the Product;
(vii)    any Supply Agreements or Ancillary Agreements then in effect shall
automatically terminate;
(viii)    all sublicenses under the rights granted by Norgine pursuant to
Section 8.1(f) shall terminate, unless converted to a direct license at AMAG’s
sole option under Section 8.1(f);
(ix)    AMAG shall revoke (and Norgine shall allow revocation of) any powers of
attorney for any AMAG Licensed Patents that Norgine holds as of the time of such
termination; and
(x)    only in the event AMAG terminates this Agreement pursuant to Section
14.5, AMAG shall, at its election, [***].
(b)    If Norgine terminates this Agreement pursuant to Sections 4.8, 14.3 (for
cause based on material breach by AMAG) or 14.5:
(i)    At AMAG’s option, the licenses granted to AMAG under Section 8.2 shall
survive [***] and shall expand to include the Norgine Territory and, at AMAG’s
option, to include the Norgine Controlled Trademarks in the Norgine Territory.
[***]. Until such matter is finally resolved, Norgine will grant the license on
[***] basis [***]. In addition, [***] shall be responsible for its pro-rata
share of costs and expenses owed [***] to a third party pursuant to a license
under which Norgine has procured Third Party (x) technology constituting Norgine
Licensed Patents or Norgine Licensed Know-How hereunder, or (y)
Norgine-Controlled     Trademarks hereunder;
(ii)    the provisions of Section 14.6(a) shall apply, except that:
(1)    Norgine and its Affiliates and Sublicensees shall have the right, for a
period of [***] after the effective date of termination, to Commercialize and
sell all Products within their possession or control, which sales shall be
subject to the payment of royalties under Section 6.4, and after such period,
Norgine shall return to AMAG or AMAG’s designee any Products remaining within
Norgine’s possession or control, [***];
(2)    [***] shall be responsible for all costs and expenses incurred [***]
under 14.6(a)(v);
(3)    if directed by Norgine, all sublicenses under the rights granted by
Norgine pursuant to Section 8.1(f) shall become direct licensees of AMAG, and
Section 14.6(a)(viii) shall not apply;


61
ACTIVE/105730326.3





--------------------------------------------------------------------------------



(iii)    Norgine shall revoke (and AMAG shall allow revocation of) any powers of
attorney for any Norgine Licensed Patents that AMAG holds as of the time of such
termination; and
(iv)    AMAG shall, at its election, [***].
(c)    Return of Confidential Information. Upon expiration or termination of
this Agreement, the Parties shall comply with Section 9.1(e).
14.7    [***].
14.8    Survival. Termination of this Agreement for any reason will not release
either Party of any obligation or liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination. Notwithstanding anything herein to the
contrary, termination of this Agreement by a Party will be without prejudice to
other remedies such Party may have at law or equity. The following provisions
shall survive the termination or expiration of this Agreement for any reason:
Sections 8.1(c) (only upon expiration of the Agreement and not upon earlier
termination), 8.2, 8.5, 8.6, 8.7, 12.1, 14.6, 14.8 and 15.3-15.14; Articles 7,
9, 11.
15.    Miscellaneous
15.1    Force Majeure. Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement (except for any
obligations to make payments to the other Party hereunder to the extent not
delayed by a Force Majeure event affecting such Party’s banking institutions or
payment networks generally) to the extent such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party,
including embargoes, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, strikes, Third-Party lockouts or other
labor disturbances that are not directly or indirectly related to or the result
of the affected Party’s actions or inactions, fire, floods, epidemics,
pandemics, or other acts of God, or acts, omissions or delays in acting by any
governmental authority or the other Party (“Force Majeure”). The affected Party
shall notify the other Party of such Force Majeure circumstances as soon as
reasonably practical, and shall promptly undertake all reasonable efforts
necessary to cure or mitigate the effects of such Force Majeure. In the event a
Party is unable to perform its obligations under this Agreement due to Force
Majeure for a period of [***], and if such inability to perform would constitute
a material breach of this Agreement in the absence of such event of Force
Majeure, the other Party shall have the option of unilaterally terminating this
Agreement upon providing [***] written notice.
15.2    Assignment. Neither Party may assign its rights and obligations under
this Agreement without the prior written consent of the other Party, provided
that either Party may assign its rights and obligations under this Agreement,
without such consent from the other Party, to its Affiliate or any successor in
interest in connection with the sale of all or substantially all of its assets
or a sale of all or substantially all of the business related to the Product, or
a merger, acquisition or other similar transactions. For the avoidance of doubt,
the terms and


62
ACTIVE/105730326.3





--------------------------------------------------------------------------------



conditions of this Agreement shall be binding on the permitted successors and
assignees of each Party.
15.3    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.
15.4    Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

if to AMAG, to:
1100 Winter Street
Waltham, MA 02451
Attention: Joseph Vittiglio EVP, Chief Business Officer
Facsimile: (617) 499-3361


with copy to:
(which shall not constitute notice)
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attention: Steven D. Singer


if to Norgine, to:


Norgine B.V.
Antonio Vivaldistraat 150
1083 HP Amsterdam
The Netherlands


Attn: Managing Director
Facsimile: +31 20 567 09 99


with copy to:
Norgine Limited
Norgine House, Widewater Place
Moorhall Road
Harefield, Middlesex UB9 6NS
United Kingdom


Attn: Chief Business Development Officer
Facsimile: +44 1895 825 865

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given upon receipt.
15.5    Governing Law. All questions of inventorship shall be determined in
accordance with U.S. patent laws. In respect to all other Patent issues related
to the enforceability or validity of a Patent, the laws of the jurisdiction in
which the applicable Patent is filed or granted shall govern. Except as
otherwise indicated, in all other respects, this Agreement and any Dispute
arising from the performance or breach of this Agreement, or the rights and
obligations of the


63
ACTIVE/105730326.3





--------------------------------------------------------------------------------



Parties under this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, United States, without
reference to its conflict of laws principles. The United Nations Convention on
Contracts for the International Sale of Goods, the 1974 Convention on the
Limitation Period in the International Sale of Goods (the “1974 Convention”) and
the Protocol amending the 1974 Convention, done at Vienna April 11, 1980, shall
not apply to the interpretation of this Agreement.
15.6    Entire Agreement; Amendments. The Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof,
including the licenses granted hereunder. All express or implied agreements and
understandings, either oral or written, with regard to the subject matter
hereof, including the licenses granted hereunder, are superseded by the terms of
this Agreement, including the Existing CDA. The Agreement may be amended, or any
term hereof modified, only by a written instrument duly executed by authorized
representatives of both Parties hereto. The “Existing CDA” means that certain
Mutual Confidentiality Agreement between the Parties dated as of January 3,
2019. Any confidential information disclosed by the Parties pursuant to the
Existing CDA shall be deemed to constitute Confidential Information under this
Agreement.
15.7    Headings. The captions to the several Sections and Articles hereof are
not a part of the Agreement, but are merely for convenience to assist in
locating and reading the several Sections and Articles of this Agreement.
15.8    Independent Contractors. It is expressly agreed that AMAG and Norgine
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
AMAG nor Norgine shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.
15.9    Waiver. The waiver by either Party of any right hereunder, or the
failure of the other Party to perform, or a breach by the other Party, shall not
be deemed a waiver of any other right hereunder or of any other breach or
failure by such other Party whether of a similar nature or otherwise.
15.10    Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.
15.11    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.
15.12    Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures,
scanned signatures, and signatures in PDFs shall be treated as original
signatures.


64
ACTIVE/105730326.3





--------------------------------------------------------------------------------



15.13    Further Assurances. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.
15.14    Construction. Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause or Schedule shall be deemed to be a reference to
any Article, Section, subsection, paragraph, clause or Schedule, of or to, as
the case may be, this Agreement. The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement. Except where the context otherwise requires, (a) any
definition of or reference to any agreement, instrument or other document refers
to such agreement, instrument other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference to any Applicable Law refers to such Applicable Law including all
rules and regulations thereunder and any successor Applicable Law, in each case
as from time to time enacted, repealed or amended, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, refer to this Agreement
in its entirety and not to any particular provision hereof, (d) the words
“include,” “includes,” and “including” shall be deemed to be followed by the
phrase “but not limited to,” “without limitation” or words of similar import,
(e) the word “or” is used in the inclusive sense (and/or), (f) words in the
singular or plural form include the plural and singular form, respectively, (g)
references to any gender refer to each other gender, (h) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement, and (i) a capitalized term not defined herein but
reflecting a different part of speech than a capitalized term which is defined
herein shall be interpreted in a correlative manner.
[Signature Page Follows.]


65
ACTIVE/105730326.3






--------------------------------------------------------------------------------



The Parties have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.

 
AMAG Pharmaceuticals Inc.
By:/s/ Scott D. MyersName:Scott D. MyersTitle:President & Chief Executive
OfficerPerosphere Pharmaceuticals Inc.By:/s/ Joseph VittiglioName:Joseph
VittiglioTitle:Corporate Secretary and Executive Vice President



[Signature Page To License And Commercialization Agreement]
ACTIVE/105730326.3






--------------------------------------------------------------------------------







The Parties have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.
Norgine B.V.


By:/s/ Peter SteinName:Peter SteinTitle:Managing Director





ACTIVE/105730326.3






--------------------------------------------------------------------------------

CONFIDENTIAL


Exhibit A
AMAG Licensed Patents


[***]
ACTIVE/105730326.3






--------------------------------------------------------------------------------

CONFIDENTIAL


Exhibit B
Development Plan


[***]




--------------------------------------------------------------------------------

CONFIDENTIAL


Schedule 10.1(e)
AMAG Agreements
[***]

